Exhibit 10.2

 



NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT (the “Agreement”), dated as of December 12, 2016 by
and among Pacific Ethanol, Inc., a Delaware corporation with headquarters
located at 400 Capitol Mall, Suite 2060, Sacramento, CA 95814 (the “Company”),
and the investors listed on the schedule of investors attached hereto as Exhibit
A (individually, an “Investor” and collectively, the “Investors”).

 

RECITALS

 

A.                The Company and each Investor are executing and delivering
this Agreement in reliance upon the exemption from registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506(b) of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

 

B.                 The Company has authorized the issuance and sale of a new
series of senior secured notes in the aggregate principal amount of $55,000,000,
in substantially the form attached hereto as Exhibit B (the “Notes”, such term
to include any such notes issued in substitution therefor pursuant to the terms
thereof).

 

C.                 Each Investor, severally and not jointly, wishes to purchase,
and the Company wishes to sell, upon the terms and conditions stated in this
Agreement, that aggregate principal amount of Notes, set forth opposite such
Investor’s name in column two on the schedule of investors set forth in Exhibit
A for the applicable purchase price set forth opposite such Investor’s name in
column three of Exhibit A.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

 

Article I
DEFINITIONS

 

1.1              Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:

 

“1933 Act” has the meaning set forth in the Recitals.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the 1933
Act.

 

“Agent” has the meaning set forth in the Security Agreement.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Aurora Agreements” means, collectively, the Contribution Agreement and the Unit
Purchase Agreement.

 

“Board of Directors” means the Company’s board of directors.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

 

 

 

 



1  

 

 

“Closing” means the closing of the purchase and sale of the Notes pursuant to
Section 2.1.

 

“Closing Date” means 10:00 a.m., New York City Time, on the first (1st) Business
Day on which the conditions to the Closing set forth in Sections 2.2, 5.1 and
5.2 are satisfied or waived (or such later date and time as is mutually agreed
to by the Company and each Investor).

 

“Company” has the meaning set forth in the Preamble.

 

“Common Stock” means (i) the Company’s shares of common stock, $0.001 par value
per share, and (ii) any capital stock into which such common stock shall have
been changed or any share capital resulting from a reclassification of such
common stock.

 

“Contingent Obligation” has the meaning set forth in Section 3.1(x).

 

“Contribution Agreement” means the Contribution Agreement dated of even date
herewith by and among Pacific Ethanol Central, LLC, Aurora Cooperative Elevator
Company and Pacific Aurora, LLC.

 

“Credit Agreements” means, collectively, (i) the Credit Agreement by and among
Pacific Aurora, LLC, Pacific Ethanol Aurora West, LLC, Pacific Ethanol Aurora
East, LLC and CoBank, ACB and (ii) the Credit Agreement by and among Pacific
Ethanol Pekin, Inc., 1st Farm Credit Services, PCA and CoBank, ACB.

 

“Disclosure Materials” has the meaning set forth in Section 3.1(g).

 

“8-K Filing” has the meaning set forth in Section 4.1.

 

“Eligible Market” means any of The New York Stock Exchange, The NYSE Amex LLC,
The NASDAQ Capital Market or The NASDAQ Global Select Market.

 

“Environmental Laws” has the meaning set forth in Section 3.1(aa).

 

“GAAP” has the meaning set forth in Section 3.1(g).

 

“Hazardous Materials” has the meaning set forth in Section 3.1(aa).

 

“Indebtedness” has the meaning set forth in Section 3.1(x).

 

“Insolvent” has the meaning set forth in Section 3.1(h).

 

“Intellectual Property Rights” has the meaning set forth in Section 3.1(q).

 

“Investor” has the meaning set forth in the Preamble.

 

“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.

 

 

 



2  

 

 

“Material Adverse Effect” means (i) a material adverse effect on the results of
operations, assets, business or financial condition of the Company and its
Subsidiaries, taken as a whole on a consolidated basis or (ii) materially and
adversely impair the Company’s ability to perform its obligations under any of
the Transaction Documents; provided, however, that none of the following alone
shall be deemed, in and of itself, to constitute a Material Adverse Effect: (i)
a change in the market price or trading volume of the Common Stock or (ii)
changes in general economic conditions or changes affecting the industry in
which the Company operates generally (as opposed to Company-specific changes) so
long as such changes do not have a disproportionate effect on the Company and
its Subsidiaries taken as a whole.

 

“Material Permits” has the meaning set forth in Section 3.1(s).

 

“Material Subsidiaries” means all of the Subsidiaries of the Company other than
Kinergy Marketing LLC, Pacific Ag. Products, LLC, Pacific Ethanol Development,
LLC, Pacific Ethanol Central, LLC, Pacific Ethanol Pekin, Inc., Pacific Ethanol
Canton, LLC, Pacific Ethanol Aurora West, LLC, Pacific Ethanol Aurora East, LLC,
Pacific Aurora, LLC and each of their respective Subsidiaries.

 

“Non-Public Information” means material, non-public information relating to the
Company.

 

“Notes” has the meaning set forth in the Recitals.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

“Pacific Ethanol Central Term Loan” means the term loan issued pursuant to the
Amended and Restated Senior Secured Term Loan Credit Agreement, dated September
24, 2012, among Pacific Ethanol Central, LLC, (f/k/a Aventine Renewable Energy
Holdings, LLC), the lenders from time to time party thereto, and Citibank, N.A.

 

“Principal Market” means The NASDAQ Capital Market.

 

“Regulation D” has the meaning set forth in the Recitals.

 

“Required Holders” means the holders of Notes representing at least 66 2/3% of
the aggregate principal amount of the Notes then outstanding (excluding Notes
held by the Company or any of its Subsidiaries).

 

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the 1933 Act, as
such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Reports” has the meaning set forth in Section 3.1(g).

 

“Security Agreement” means the Security Agreement dated as of the Closing Date
by and among the Company, the Investors and the Agent identified therein, in
substantially the form attached hereto as Exhibit C.

 

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at any
time directly or indirectly owned by such Person.

 

 

 



3  

 

 

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, (b) if the Common Stock is not then
listed or quoted and traded on any Eligible Market, then a day on which trading
occurs on The NASDAQ Capital Market (or any successor thereto), or (c) if
trading ceases to occur on The NASDAQ Capital Market (or any successor thereto),
any Business Day.

 

“Trading Market” means the Principal Market or any other Eligible Market, or any
national securities exchange, market or trading or quotation facility on which
the Common Stock is then listed or quoted.

 

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Notes and the Security Agreement.

 

“Unit Purchase Agreement” means a certain Unit Purchase Agreement dated as of
even date herewith by and between Pacific Ethanol Central, LLC and Aurora
Cooperative Elevator Company.

 

Article II
PURCHASE AND SALE

 

2.1              Closing. Subject to the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue and sell to each Investor, and
each Investor shall, severally and not jointly, purchase from the Company, such
Notes for the price set forth opposite such Investor’s name on Exhibit A hereto
under the applicable headings thereunder. The date and time of the Closing and
shall be 10:00 a.m., New York City Time, on the Closing Date. The Closing shall
take place at the offices of Troutman Sanders LLP, counsel to the Company.

 

2.2              Closing Deliveries.

 

(a)               At the Closing, the Company shall deliver or cause to be
delivered to each Investor the following:

 

(i)                 a Note, free and clear of all restrictive and other legends
(except as set forth in the form of Note attached hereto), dated as of the
Closing Date and issued in the name of such Investor (or in the name of its
nominee), evidencing the aggregate principal amount of Notes set forth opposite
such Investor’s name on Exhibit A hereto under the heading “Notes”, duly
executed and delivered by the Company;

 

(ii)              a legal opinion of Company counsel dated as of the Closing
Date executed by such counsel and delivered to the Investors and the Agent;

 

(iii)            the Security Agreement, duly executed and delivered by the
Company and the Agent;

 

(iv)             results of recent liens searches in relevant jurisdictions
showing no Liens other than Permitted Liens, and evidence that the Company shall
have taken such actions to perfect the security interests granted by the
Security Agreement;

 

(v)               a certificate evidencing the formation and good standing of
the Company issued by the Secretary of State of the State of Delaware, as of a
date within ten (10) days of the Closing Date;

 

(vi)             a certificate evidencing the formation and good standing of
each Material Subsidiary issued by the Secretary of State of such Subsidiary’s
state of incorporation or formation, as of a date within ten (10) days of the
Closing Date;

 

 

 



4  

 

 

(vii)          a certificate executed by the Secretary of the Company and dated
as of the Closing Date, certifying as to (i) the resolutions adopted by the
Board of Directors approving this Agreement, (ii) the Certificate of
Incorporation of the Company and (iii) the Company’s bylaws, as amended, each as
in effect at the Closing; and

 

(viii)        a certificate executed by the Chief Executive Officer of the
Company, dated as of the Closing Date, certifying the satisfaction of each of
the conditions set forth in Sections 5.1(a) (except as to representations that
speak as of a specified date, in which case such representations shall be true
and correct as of such specified date) and Section 5.1(b) (except that such
certification shall only be required with respect to the Company and not any
Investor).

 

(b)               At the Closing, each Investor shall deliver or cause to be
delivered to the Company the following:

 

(i)                 the Security Agreement, duly executed and delivered by such
Investor; and

 

(ii)              the purchase price set forth opposite such Investor’s name on
Exhibit A hereto under the heading “Purchase Price” in United States dollars and
in immediately available funds, by wire transfer to an account designated in
writing to such Investor by the Company for such purpose.

 

Article III
REPRESENTATIONS AND WARRANTIES

 

3.1              Representations and Warranties of the Company. The Company
hereby represents and warrants to the Investors and the Agent as follows (which
representations and warranties shall be deemed to apply, where appropriate, to
each Subsidiary of the Company):

 

(a)               Subsidiaries. The Company has no Subsidiaries other than those
listed in Schedule 3.1(a) hereto. The Company, directly or indirectly, owns 100%
of the outstanding equity interests of the Material Subsidiaries. There are no
outstanding options or other rights to purchase or receive equity interests of a
Material Subsidiary. Except as disclosed in Schedule 3.1(a) hereto, the Company
owns, directly or indirectly, all of the capital stock or comparable equity
interests of each Material Subsidiary free and clear of any Lien and all the
issued and outstanding shares of capital stock or comparable equity interest of
each Material Subsidiary are validly issued and are fully paid, non-assessable
and free of preemptive and similar rights. Except as set forth in Schedule
3.1(a) hereto, no Material Subsidiary is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such Material Subsidiary’s capital stock or similar ownership
interest, from repaying to the Company any loans or advances to such Material
Subsidiary from the Company, or from transferring any of such Material
Subsidiary’s properties or assets to the Company or any other Material
Subsidiary.

 

(b)               Organization and Qualification. Each of the Company and the
Subsidiaries is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite legal authority to own and use its properties
and assets and to carry on its business as currently conducted. Neither the
Company nor any Subsidiary is in violation of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and the Subsidiaries is
duly qualified to do business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.

 

 



5  

 

 

(c)               Authorization; Enforcement. The Company has the requisite
corporate authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of the Transaction Documents to which it is a party by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Company and no further consent or action is required by the Company, its Board
of Directors or its stockholders. Each of the Transaction Documents to which it
is a party has been (or upon delivery will be) duly executed by the Company and
is, or when delivered in accordance with the terms hereof, will constitute, the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as may be limited by (i) applicable
bankruptcy, insolvency, reorganization or other laws of general application
relating to or affecting the enforcement of creditors rights generally, and (ii)
the effect of rules of law governing the availability of specific performance
and other equitable remedies.

 

(d)               No Conflicts. The execution, delivery and performance of the
Transaction Documents to which it is a party by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Notes) do not, and will not, (i)
conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, (ii) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any material agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound, or affected, or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a Subsidiary is subject
(including, assuming the accuracy of the representations and warranties of the
Investors set forth in Section 3.2 hereof, federal and state securities laws and
regulations and the rules and regulations of any self-regulatory organization to
which the Company or its securities are subject), or by which any property or
asset of the Company or a Subsidiary is bound or affected.

 

(e)               No Consents. Neither the Company nor any of its Subsidiaries
is required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with (other than the filing of a
Form D with the Securities and Exchange Commission and any filings as may be
required by any state securities agencies), any court, governmental agency or
any regulatory or self-regulatory agency or any other Person in order for the
Company to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case in accordance with the
terms hereof or thereof.

 

(f)                The Notes. The Notes have been duly authorized for issuance
by the Company and, when duly executed, issued and delivered and paid for in
accordance with the Transaction Documents, will constitute valid and binding
obligations of the Company, entitled to the benefits of the Transaction
Documents and enforceable against the Company in accordance with their terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other similar laws relating
to or affecting the rights and remedies of creditors or by general equitable
principles. The offer, issuance and sale of the Notes to the Investors pursuant
to the Agreement is exempt from the registration requirements of the 1933 Act.

 

 

 



6  

 

 

(g)               SEC Reports; Financial Statements. The Company has filed all
reports required to be filed by it under the Securities Exchange Act of 1934, as
amended (the “1934 Act”), including pursuant to Section 13(a) or 15(d) of the
1934 Act, for the 12 months preceding the date hereof on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension and has filed all reports
required to be filed by it under the 1934 Act, including pursuant to Section
13(a) or 15(d) of the 1934 Act, for the two years preceding the date hereof.
Such reports required to be filed by the Company under the 1934 Act, including
pursuant to Section 13(a) or 15(d) of the 1934 Act, together with any materials
filed or furnished by the Company under the 1934 Act, whether or not any such
reports were required being collectively referred to herein as the “SEC Reports”
and, together with this Agreement and the Schedules to this Agreement, the
“Disclosure Materials.” There are no unresolved comment letters from the Staff
of the SEC. As of their respective dates, the SEC Reports filed by the Company
complied in all material respects with the requirements of the 1934 Act and the
rules and regulations of the SEC promulgated thereunder, and none of the SEC
Reports, when filed by the Company, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements, the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP or may be condensed or
summary statements, and fairly present in all material respects the consolidated
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments. All material agreements to which the Company or any
Subsidiary is a party or to which the property or assets of the Company or any
Subsidiary are subject are included as part of or identified in the SEC Reports,
to the extent such agreements are required to be included or identified pursuant
to the rules and regulations of the SEC.

 

(h)               Since the date of the latest audited financial statements
included within the SEC Reports, except as disclosed in the SEC Reports or in
Schedule 3.1(h) hereto, (i) there has been no event, occurrence or development
that, individually or in the aggregate, has had or that would result in a
Material Adverse Effect, (ii) the Company has not incurred any material
liabilities other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the SEC, (iii) the Company
has not altered its method of accounting or the changed its auditors, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders, in their capacities as such, or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock (except for repurchases by the Company of shares of capital stock held by
employees, officers, directors, or consultants pursuant to an option of the
Company to repurchase such shares upon the termination of employment or
services), and (v) the Company has not issued any equity securities to any
officer, director or Affiliate, except pursuant to existing Company stock-based
plans. The Company has not taken any steps to seek protection pursuant to any
bankruptcy law nor does the Company have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact which would reasonably lead a creditor to do so.
The Company is not as of the date hereof, and after giving effect to the
transactions contemplated hereby to occur at the applicable Closing, will not be
Insolvent (as defined below). For purposes of this Section 3.1(h), “Insolvent”
means (i) the present fair saleable value of the Company’s assets is less than
the amount required to pay the Company’s total Indebtedness (as defined in
Section 3.1(x)), (ii) the Company is unable to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, (iii) the Company intends to incur or believes that it
will incur debts that would be beyond its ability to pay as such debts mature or
(iv) the Company has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.

 

 

 



7  

 

 

(i)                 Absence of Litigation. Except as set forth in the SEC
Reports or on Schedule 3.1(i) hereto, there is no action, suit, claim, or
proceeding, or, to the Company’s knowledge, inquiry or investigation, before or
by any court, public board, government agency, self-regulatory organization
(including the Principal Market) or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries
that could, individually or in the aggregate, have a Material Adverse Effect.

 

(j)                 Compliance. Neither the Company nor any Subsidiary, except
in each case as would not, individually or in the aggregate, reasonably be
expected to have or result in a Material Adverse Effect, (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received written
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority.

 

(k)               Title to Assets. Except as set forth on Schedule 3.1(k)
hereto, the Company and the Subsidiaries have good and marketable title to all
real property owned by them that is material to the business of the Company and
the Subsidiaries and good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all Liens, except for Liens that do not,
individually or in the aggregate, have or result in a Material Adverse Effect.
Any real property and facilities held under lease by the Company and the
Subsidiaries are held by them under valid, subsisting and enforceable leases of
which the Company and the Subsidiaries are in material compliance.

 

(l)                 No General Solicitation; Placement Agent’s Fees. Neither the
Company, nor any of its affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D promulgated under the 1933 Act) in
connection with the offer or sale of the Notes. The Company shall be responsible
for the payment of any placement agent’s fees, financial advisory fees, or
brokers’ commission (other than for persons engaged by any Investor or its
investment advisor) relating to or arising out of the issuance of the Notes
pursuant to this Agreement. The Company shall pay, and hold each Investor
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any such claim for fees arising out of the issuance of the Notes pursuant
to this Agreement. The Company has not engaged any placement agent or other
agent in connection with the sale of the Notes.

 

(m)             Private Placement. Neither the Company nor any of its Affiliates
nor, any Person acting on the Company’s behalf has, directly or indirectly, at
any time within the past six months, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would (i)
eliminate the availability of the exemption from registration under Regulation D
under the 1933 Act in connection with the offer and sale by the Company of the
Notes as contemplated hereby or (ii) cause the offering of the Notes pursuant to
the Transaction Documents to be integrated with prior offerings by the Company
for purposes of any applicable law, regulation or stockholder approval
provisions, including, without limitation, under the rules and regulations of
any Trading Market. The Company is not required to be registered as, and is not
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company is not required to be registered
as, a United States real property holding corporation within the meaning of the
Foreign Investment in Real Property Tax Act of 1980.

 

 

 

 



8  

 

 

(n)               Listing and Maintenance Requirements. The Company has not, in
the twelve months preceding the date hereof, received notice (written or oral)
from any Trading Market on which the Common Stock is or has been listed or
quoted to the effect that the Company is not in compliance with the listing or
maintenance requirements of such Trading Market. The Company is in compliance
with all such listing and maintenance requirements. The Company has taken no
action designed to delist, or that is reasonably likely to have the effect of
delisting, the Common Stock from the Principal Market, and the Company has
undertaken commercially reasonable efforts to maintain such listing of its
Common Stock. The issuance by the Company of the Notes shall not have the effect
of delisting or suspending the Common Stock from the Principal Market.

 

(o)               Disclosure. Except for this Agreement, the Schedules to this
Agreement, and information previously disclosed to the Investors in connection
with or pursuant to the Credit Agreements or the Aurora Agreements, the Company
confirms that neither it nor any officers, directors or Affiliates, has provided
any of the Investors or their agents or counsel with any information that
constitutes or might constitute Non-Public Information. The Company understands
and confirms that each of the Investors will rely on the foregoing
representations in effecting purchases and sales of securities of the Company.
All disclosure provided by the Company to the Investors regarding the Company,
its business and the transactions contemplated hereby, including the Schedules
to this Agreement, furnished by or on the behalf of the Company are true and
correct in all material respects and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. To the Company’s knowledge, except for the transactions
contemplated by this Agreement, no event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed. The
Company acknowledges and agrees that no Investor makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those set forth in the Transaction Documents.

 

(p)               Acknowledgment Regarding Investors’ Purchase of Notes. Based
upon the assumption that the transactions contemplated by this Agreement are
consummated in all material respects in conformity with the Transaction
Documents, the Company acknowledges and agrees that each of the Investors is
acting solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby. The Company
further acknowledges that no Investor is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by any
Investor or any of their respective representatives or agents in connection with
the Transaction Documents and the transactions contemplated hereby and thereby
is merely incidental to the Investors’ purchase of the Notes. The Company
further represents to each Investor that the Company’s decision to enter into
this Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

(q)               Patents and Trademarks. Except as set forth on Schedule 3.1(q)
hereto, the Company and its Subsidiaries own, or possess adequate rights or
licenses to use, all trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, governmental authorizations, trade secrets and other
intellectual property rights (“Intellectual Property Rights”) necessary to
conduct their respective businesses now conducted. None of the Company’s
Intellectual Property Rights have expired or terminated, or are expected to
expire or terminate, within three years from the date of this Agreement. The
Company does not have any knowledge of any infringement by the Company or its
Subsidiaries of Intellectual Property Rights of others. Except as disclosed in
the SEC Reports, there is no claim, action or proceeding being made or brought,
or to the knowledge of the Company, being threatened, against the Company or its
Subsidiaries regarding its Intellectual Property Rights.

 

 

 



9  

 

 

(r)                Insurance. The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses and location
in which the Company and the Subsidiaries are engaged.

 

(s)                Licenses and Permits. The Company and the Subsidiaries
possess all certificates, authorizations, approvals, licenses and permits issued
by the appropriate federal, state, local or foreign regulatory authorities
necessary to conduct their respective businesses as described in the SEC Reports
(“Material Permits”), except where the failure to possess such permits does not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect, all such Material Permits are valid and in full force
and effect and, except as disclosed on Schedule 3.1(s), the Company and its
Subsidiaries are in compliance with the terms and conditions of all such
Material Permits and, except as disclosed on Schedule 3.1(s), neither the
Company nor any Subsidiary has received any written notice of proceedings
relating to the revocation or modification of any Material Permit.

 

(t)                 Transactions With Affiliates and Employees. Except as set
forth or incorporated by reference in the Company’s SEC Reports, none of the
officers, directors, employees or Affiliates of the Company is presently a party
to any transaction that would be required to be reported on Form 10-K with the
Company or any of its subsidiaries (other than for ordinary course services as
employees, officers or directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such officer, director or employee or, to the Company’s
knowledge, any corporation, partnership, trust or other entity in which any such
officer, director, employee or Affiliate has a substantial interest or is an
officer, director, trustee or partner.

 

(u)               Internal Accounting Controls. Except as set forth in the
Company’s SEC Reports, the Company and its consolidated subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

(v)               Sarbanes-Oxley Act. Except as set forth in the Company’s SEC
Reports, the Company is in compliance in all material respects with applicable
requirements of the Sarbanes-Oxley Act of 2002 and applicable rules and
regulations promulgated by the SEC thereunder, except where such noncompliance
would not have, individually or in the aggregate, a Material Adverse Effect.

 

(w)             Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or other Person acting on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.

 

 

 



10  

 

 

(x)               Indebtedness. Except as disclosed in the SEC Reports and in
Schedule 3.1(x), neither the Company nor any of its Subsidiaries (i) has any
outstanding Indebtedness (as defined below), (ii) is in violation of any term of
or in default under any contract, agreement or instrument relating to any
Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iii) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect. Schedule 3.1(x) provides a
description of the terms of any such outstanding Indebtedness. For purposes of
this Agreement: (x) “Indebtedness” of any Person means, without duplication (A)
all indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (other than trade
payables entered into in the ordinary course of business), (C) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any equity interests in such Person or any other
Person or any warrants, rights or options to acquire such equity interests,
valued, in the case of redeemable preferred interests, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (H) all indebtedness referred to in clauses (A) through (G) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (I) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (H) above; and (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto.

 

(y)               Employee Relations. Except as set forth on Schedule 3.1(y)
hereto, Neither Company nor any of its Subsidiaries is a party to any collective
bargaining agreement or employs any member of a union. The Company believes that
its relations with its employees are as disclosed in the SEC Reports. Except as
disclosed in the SEC Reports, during the period covered by the SEC Reports, no
executive officer of the Company or any of its Subsidiaries (as defined in Rule
501(f) of the 1933 Act) has notified the Company or any such Subsidiary that
such officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary. To
the knowledge of the Company or any such Subsidiary, no executive officer of the
Company or any of its Subsidiaries is in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any such Subsidiary to any liability
with respect to any of the foregoing matters.

 

 

 

 



11  

 

 

(z)               Labor Matters. The Company and its Subsidiaries are in
compliance in all material respects with all federal, state, local and foreign
laws and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

(aa)            Environmental Laws. The Company and its Subsidiaries (i) are in
compliance in all material respects with any and all Environmental Laws (as
hereinafter defined), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance in all material respects with
all terms and conditions of any such permit, license or approval where, in each
of the foregoing clauses (i), (ii) and (iii), the failure to so comply would be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. The term “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

(bb)           Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

(cc)            Tax Status. The Company and each of its Subsidiaries (i) has
made or filed all foreign, federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim.

 

(dd)           Ranking of Notes. No Indebtedness of the Company is senior to or
ranks pari passu with the Notes in right of payment, whether with respect of
payment of redemptions, interest, damages or upon liquidation or dissolution or
otherwise.

 

(ee)            No “Bad Actor” Disqualification. The Company has exercised
reasonable care, in accordance with SEC rules and guidance, and has conducted a
factual inquiry, the nature and scope of which reflect reasonable care under the
relevant facts and circumstances, to determine whether any Covered Person (as
defined below) is subject to any of the “bad actor” disqualifications described
in Rule 506(d)(1)(i) to (viii) under the 1933 Act (“Disqualification Events”).
To the Company’s knowledge, after conducting such sufficiently diligent factual
inquiries, no Covered Person is subject to a Disqualification Event, except for
a Disqualification Event covered by Rule 506(d)(2) or (d)(3) under the 1933 Act.
The Company has complied, to the extent applicable, with any disclosure
obligations under Rule 506(e) under the 1933 Act. “Covered Persons” are those
persons specified in Rule 506(d)(1) under the 1933 Act, including the Company;
any predecessor or affiliate of the Company; any director, executive officer,
other officer participating in the offering, general partner or managing member
of the Company; any beneficial owner of 20% or more of the Company’s outstanding
voting equity securities, calculated on the basis of voting power; any promoter
(as defined in Rule 405 under the 1933 Act) connected with the Company in any
capacity at the time of the sale of the Notes; and any person that has been or
will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of the Notes (a “Solicitor”), any general
partner or managing member of any Solicitor, and any director, executive officer
or other officer participating in the offering of any Solicitor or general
partner or managing member of any Solicitor..

 

 



12  

 

 

3.2              Representations and Warranties of the Investors. Each Investor
hereby, as to itself only and for no other Investor, represents and warrants to
the Company as follows:

 

(a)               Organization; Authority. Such Investor is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, partnership or
other power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The purchase by such Investor of the Notes
hereunder has been duly authorized by all necessary action on the part of such
Investor. This Agreement has been duly executed and delivered by such Investor
and constitutes the valid and binding obligation of such Investor, enforceable
against it in accordance with its terms, except as may be limited by (i)
applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors rights
generally, and (ii) the effect of rules of law governing the availability of
specific performance and other equitable remedies.

 

(b)               No Public Sale or Distribution. Such Investor is acquiring the
Notes in the ordinary course of business for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered under the 1933 Act or under an
exemption from such registration and in compliance with applicable federal and
state securities laws, and such Investor does not have a present arrangement to
effect any distribution of the Notes to or through any person or entity;
provided, however, that by making the representations herein, such Investor does
not agree to hold any of the Notes for any minimum or other specific term and
reserves the right to dispose of the Notes at any time in accordance with or
pursuant to a registration statement or an exemption under the 1933 Act.

 

(c)               Investor Status. At the time such Investor was offered the
Notes, it was, and at the date hereof it is, an “accredited investor” as defined
in Rule 501(a) under the 1933 Act or a “qualified institutional buyer” as
defined in Rule 144A(a) under the 1933 Act.

 

(d)               Experience of Such Investor. Such Investor, either alone or
together with its representatives has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Notes, and has so
evaluated the merits and risks of such investment. Such Investor understands
that it must bear the economic risk of this investment in the Notes, and is able
to bear such risk and is able to afford a complete loss of such investment.

 

 

 

 



13  

 

 

(e)               Access to Information. Such Investor acknowledges that it has
reviewed the Disclosure Materials and has been afforded: (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Notes and the merits and risks of investing in the Notes; (ii)
access to information (other than Non-Public Information) about the Company and
the Subsidiaries and their respective financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of such Investor or its representatives
or counsel shall modify, amend or affect such Investor’s right to rely on the
truth, accuracy and completeness of the Disclosure Materials and the Company’s
representations and warranties contained in the Transaction Documents. Such
Investor acknowledges receipt of copies of the SEC Reports.

 

(f)                No Governmental Review. Such Investor understands that no
United States federal or state agency or any other government or governmental
agency has passed on or made any recommendation or endorsement of the Notes or
the fairness or suitability of the investment in the Notes nor have such
authorities passed upon or endorsed the merits of the offering of the Notes.

 

(g)               No Conflicts. The execution, delivery and performance by such
Investor of this Agreement and the consummation by such Investor of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of such Investor or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Investor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Investor, except in the case of clauses (ii) and (iii)
above, for such that are not material and do not otherwise affect the ability of
such Investor to consummate the transactions contemplated hereby.

 

(h)               Legends. It is understood that the Notes will bear the legend
set forth on the cover page of the Notes.

 

(i)                 No “Bad Actor” Disqualification. Any Investor that is a
Covered Person is not subject to any Disqualification Event.

 

(j)                 No Legal, Tax or Investment Advice. Such Investor
understands that nothing in this Agreement or any other materials presented by
or on behalf of the Company to the Investor in connection with the purchase of
the Notes constitutes legal, tax or investment advice. Such Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Notes. Such Investor understands that the Agent has acted solely as the agent of
the Company in this placement of the Notes, and that the Agent makes no
representation or warranty with regard to the merits of this transaction or as
to the accuracy of any information such Investor may have received in connection
therewith. Such Investor acknowledges that he has not relied on any information
or advice furnished by or on behalf of the Agent.

 

 

 



14  

 

 

Article IV
OTHER AGREEMENTS OF THE PARTIES

 

4.1              Securities Laws Disclosure; Publicity. On or before the fourth
(4th) Business Day following the date of this Agreement, the Company shall file
a Current Report on Form 8-K describing all the material terms of the
transactions contemplated by the Transaction Documents, the Credit Agreements
and the Aurora Agreements in the form required by the 1934 Act and attaching all
the material Transaction Documents (including, without limitation, this
Agreement (and all schedules to this Agreement), the Security Agreement and the
form of the Notes), the Credit Agreements and the Contribution Agreement
(including all attachments, the “8-K Filing”). The Company shall not, and the
Company shall cause each of its Subsidiaries and each of its and their
respective officers, directors, employees and agents not to, except in
compliance with the procedure set forth in Section 14 of the Note, provide any
Investor with any Non-Public Information regarding the Company or any of its
Subsidiaries from and after the issuance of a press release without the express
prior written consent of such Investor. In the event of a breach of any of the
foregoing covenants or any of the covenants or agreements contained in the
Transaction Documents by the Company, any of its Subsidiaries, or any of its or
their respective officers, directors, employees and agents (as determined in the
reasonable good faith judgment of such Investor), including without limitation
the agreements contained in Section 14 of the Notes, in addition to any other
remedy provided herein or in the Transaction Documents, such Investor shall have
the right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such breach or such Non-Public Information, as
applicable, without the prior approval by the Company, any of its Subsidiaries,
or any of its or their respective officers, directors, employees or agents. No
Investor shall have any liability to the Company, any of its Subsidiaries, or
any of its or their respective officers, directors, employees, stockholders or
agents, for any such disclosure. Subject to the foregoing, neither the Company,
its Subsidiaries nor any Investor shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, the Company shall be entitled, without the prior approval of
any Investor, to make any press release or other public disclosure with respect
to such transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Investor shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
the applicable Investor, the Company shall not (and shall cause each of its
Subsidiaries and Affiliates to not) disclose the name of such Investor in any
filing, announcement, release or otherwise; provided, however, that such
Investor’s name may be disclosed by the Company to the extent such disclosure is
required in the 8-K Filing.

 

4.2              Use of Proceeds. The Company shall use the gross proceeds from
the sale of the Notes for general working capital purposes (including to repay a
portion of the outstanding principal and accrued and unpaid interest owed under
the terms of the Pacific Ethanol Central Term Loan).

 

Article V
CONDITIONS

 

5.1              Conditions Precedent to the Obligations of the Investors. The
obligation of each Investor to acquire the Notes at the Closing is subject to
the satisfaction or waiver by such Investor, at or before the Closing, of each
of the following conditions:

 

(a)               Representations and Warranties. The representations and
warranties of the Company contained in Section 3 of this Agreement shall be true
and correct in all material respects as of the date when made and as of the
Closing as though made on and as of such date.

 

(b)               Performance. The Company and each other Investor shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by it at or prior to the Closing.

 

(c)               No Material Adverse Effect. Between the execution of this
Agreement and the Closing, no event or series of events (other than stock price
fluctuations) shall have occurred which reasonably would be expected to have or
result in a Material Adverse Effect.

 

 

 



15  

 

 

(d)               Closing Documents. Each Investor shall have received each
document required to be delivered to it at or prior to the Closing pursuant to
Section 2.2(a).

 

(e)               Other Transactions. The conditions to the closing of each of
the transactions contemplated pursuant to each of the Credit Agreements and the
Aurora Agreements have been satisfied or waived pursuant to the terms of each
such agreement and the transactions contemplated to be consummated at the
closing of such agreements shall be consummated at the Closing.

 

5.2              Conditions Precedent to the Obligations of the Company. The
obligation of the Company to sell the Notes at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:

 

(a)               Representations and Warranties. The representations and
warranties of the Investors contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made on and as of such date.

 

(b)               Performance. The Investors shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Investors at or prior to the Closing.

 

(c)               Consents and Approvals. The Company shall have obtained all
governmental, regulatory or third party consents and approvals, if any,
necessary for the sale of the Notes.

 

(d)               Closing Documents. Receipt by the Company of each document
required to be delivered to it at or prior to the Closing pursuant to Section
2.2(b).

 

(e)               Other Transactions. The conditions to the closing of each of
the transactions contemplated pursuant to each of the Credit Agreements and the
Aurora Agreements have been satisfied or waived pursuant to the terms of each
such agreement and the transactions contemplated to be consummated at the
closing of such agreements shall be consummated at the Closing.

 

Article VI
MISCELLANEOUS

 

6.1              Termination. This Agreement may be terminated by the Company or
any Investor, by written notice to the other parties, if the Closing has not
been consummated by the twentieth (20th) Business Day following the date of this
Agreement; provided, however, that no such termination will affect the right of
any party to sue for any breach by the other party (or parties) or any
provisions hereof that survive termination.

 

6.2              Fees and Expenses. Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement; provided,
however, that, notwithstanding the foregoing, at the Closing, (i) the Company
shall reimburse the Investors for reasonable fees and expenses paid by such
Investors to counsel for the Investors in the amount equal to $50,000 plus 50%
of such fees and expenses over $50,000, and (ii) the Investors shall pay 50% of
fees and expenses of their counsel over $50,000. The Company shall pay and
reimburse its transfer agent for fees, stamp taxes and other taxes and duties
levied in connection with the sale and issuance of their applicable Notes.

 

 

 

 

 



16  

 

 

6.3              Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Investors such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.

 

6.4              Indemnification. In consideration of each Investor’s execution
and delivery of the Transaction Documents and acquiring the Notes thereunder and
in addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Investor and all of their affiliates, stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Notes, or (iii) the status of such Investor as an investor in the Company
pursuant to the transactions contemplated by the Transaction Documents;
provided, however, that no Investor will be entitled to indemnification
hereunder for any Indemnified Liabilities resulting, as determined by a
non-appealable judgement of a court of competent jurisdiction from (x) such
Investor’s material breach of applicable laws, rules or regulations, including,
without limitation, any breach by such Investor of any federal or state
securities laws, rules or regulations with respect to short sales or other
hedging activities or (y) such Investor’s material breach of any covenant,
agreement or obligation of such Investor contained in the Transaction Documents
or any other certificate, instrument or document contemplated hereby or thereby.
To the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities that is permissible
under applicable law.

 

6.5              Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section prior
to 6:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile or email at the facsimile number or email address specified in this
Section on a day that is not a Trading Day or later than 6:30 p.m. (New York
City time) on any Trading Day, (c) the Trading Day following the date of deposit
with a nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given. The addresses,
facsimile numbers and email addresses for such notices and communications are
those set forth on the signature pages hereof, or such other address or
facsimile number as may be designated in writing hereafter, in the same manner,
by any such Person.

 

 

 

 



17  

 

 

6.6              Amendments; Waivers. No provision of this Agreement may be
amended or waived other than by an instrument in writing signed by the Company
and the Required Holders, (and, in the case of Sections 2.2, 3,1, 3.2, 4.1 or
5.1, each affected Investor) provided that any party may give a waiver in
writing as to itself. No consideration shall be offered or paid to any Investor
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration also is offered to all of the Investors.

 

6.7              Construction Headings. This Agreement shall be deemed to be
jointly drafted by the Company and the Investors and shall not be construed
against any Person as the drafter hereof. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Terms used in this Agreement and not defined
herein but defined in the other Transaction Documents shall have the meanings
ascribed to such terms on the Closing Date in such other Transaction Documents.
Terms used in this Agreement in the singular have the same meaning in the
plural, and vice-versa.

 

6.8              Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investors. Any Investor may
assign its rights under this Agreement to any Person to whom such Investor
assigns or transfers any Notes, provided (i) such transferor agrees in writing
with the transferee or assignee to assign such rights, and a copy of such
agreement is furnished to the Company after such assignment, (ii) the Company is
furnished with written notice of (x) the name and address of such transferee or
assignee and (y) the Notes with respect to which such registration rights are
being transferred or assigned, (iii) following such transfer or assignment, the
further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act and applicable state securities laws, (iv) such
transferee agrees in writing to be bound, with respect to the transferred Notes,
by the provisions hereof that apply to the “Investors” and (v) such transfer
shall have been made in accordance with the applicable requirements of this
Agreement and with all laws applicable thereto.

 

6.9              No Third-Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

6.10          Governing Law; Venue; Waiver of Jury Trial. This Agreement shall
be construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Agreement shall
be governed by, the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. The Company
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of this
Agreement. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

 

 

 



18  

 

 

6.11          Survival. The representations and warranties, agreements and
covenants contained herein shall survive the Closing until the Maturity Date (as
defined in the Notes). The provisions of Section 6.2 and 6.4 shall survive
termination of this Agreement and repayment of the Notes.

 

6.12          Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or email attachment, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or email-attached signature page were an original thereof.

 

6.13          Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

6.14          Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Investor exercises a right, election, demand
or option owed to such Investor by the Company under a Transaction Document and
the Company does not timely perform its related obligations within the periods
therein provided, then, prior to the performance by the Company of the Company’s
related obligation, such Investor may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.

 

6.15          Replacement of Notes. If any certificate or instrument evidencing
any Note is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Note.

 

6.16          Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to seek specific performance under
the Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation (other than in
connection with any action for temporary restraining order) the defense that a
remedy at law would be adequate.

 

6.17          Payment Set Aside. To the extent that the Company makes a payment
or payments to any Investor hereunder or any Investor enforces or exercises its
rights hereunder or thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

 

 

 



19  

 

 

6.18          Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be amended to appropriately account for such event.

 

6.19          Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under the Transaction Documents are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Investor pursuant hereto
or thereto, shall be deemed to constitute the Investors as, and the Company
acknowledges that the Investors do not so constitute, a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Investors are in any way acting in concert or as a group or
entity with respect to such obligations or the transactions contemplated by the
Transaction Documents or any matters, and the Company acknowledges that the
Investors are not acting in concert or as a group, and the Company shall not
assert any such claim, with respect to such obligations or the transactions
contemplated by the Transaction Documents. The decision of each Investor to
purchase Notes pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with such
Investor making its investment hereunder and that no other Investor will be
acting as agent of such Investor in connection with monitoring such Investor’s
investment in the Notes or enforcing its rights under the Transaction Documents.
The Company and each Investor confirms that each Investor has independently
participated with the Company in the negotiation of the transaction contemplated
hereby with the advice of its own counsel and advisors. Each Investor shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose. The use of
a single agreement to effectuate the purchase and sale of the Notes contemplated
hereby was solely in the control of the Company, not the action or decision of
any Investor, and was done solely for the convenience of the Company and not
because it was required or requested to do so by any Investor. It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company and a Investor, solely,
and not between the Company and the Investors collectively and not between and
among the Investors.

 

 

 

[signature pages follow]

 

 

 

 

 

 



20  

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Note Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

 

  PACIFIC ETHANOL, INC.       By:  /s/ Neil M. Koehler     Name: Neil M. Koehler
Title: President and Chief Executive Officer               Address for Notices:
      400 Capitol Mall, Suite 2060   Sacramento, CA 95814   Facsimile No.:
916-403-2785   Telephone No.: 916-403-2130   Attn: Christopher W. Wright, Esq.  
    With a copy to:       Troutman Sanders LLP   5 Park Plaza, Suite 1400  
Irvine, CA 92614-2545   Facsimile No.: 949-622-2739   Telephone No.:
949-622-2710   Attn: Larry A. Cerutti                              

 



 



   

 




 

 


















INVESTORS:

 

 

 

CWD Summit, LLC,

acting for and on behalf of

Candlewood Renewable Energy Series I

 

 

By:   /s/ David Koenig                       

Name: David Koenig

Title: Authorized Signatory

 

 

Address for Notices:

 

CWD Summit, LLC

c/o Candlewood Investment Group, LP

555 Theodore Fremd Avenue, Suite C-303

Rye, NY 10580

Email: compliance@candlewoodgroup.com

Facsimile Number: 212-493-4492

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature page to Note Purchase Agreement]



   

 

 

 

Flagler Master Fund SPC Ltd,
acting for and on behalf of
the class A segregated portfolio

 

 

By:  /s/ Phil DeSantis                               

Name: Phil DeSantis
Title: Authorized Signatory

 

 

Address for Notices:

 

Flagler Master Fund SPC Ltd.

c/o Candlewood Investment Group, LP

555 Theodore Fremd Avenue, Suite C-303

Rye, NY 10580

Email: compliance@candlewoodgroup.com

Facsimile Number: 212-493-4492

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature page to Note Purchase Agreement]



   

 

 

Flagler Master Fund SPC Ltd,
acting for and on behalf of
the class B segregated portfolio

 

 

 

By:   /s/ Phil DeSantis                            

Name: Phil DeSantis
Title: Authorized Signatory

 

 

Address for Notices:

 

Flagler Master Fund SPC Ltd.

c/o Candlewood Investment Group, LP

555 Theodore Fremd Avenue, Suite C-303

Rye, NY 10580

Email: compliance@candlewoodgroup.com

Facsimile Number: 212-493-4492

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature page to Note Purchase Agreement]



   

 

 

INVESTORS:

 

CIF-Income Partners (A), LLC

 

By: BlackRock Financial Management, Inc.
Its investment manager

 

 

 

By: /s/ Bryan J. Smith                           

Name: Bryan J. Smith
Title: Managing Director

 

 

 



Address for Notices:

 

 

BlackRock Alternative Advisors

40 East 52nd Street, 16th Floor

New York, NY 10022

Attn: Stephen Kavulich and Jesse Licht

BAA-QBCo-InvestmentFundLP@blackrock.com

 

with a copy to (which shall not constitute notice):

 

BlackRock, Inc. - Office of the General Counsel

40 East 52nd Street, 19th Floor

New York, NY 10022

Attn: Michelle Galvez, David Maryles & Larry Gail

legaltransactions@blackrock.com

larry.gail@blackrock.com

 

 

 

 

 

 

 

 

 

 

 

 

[Signature page to Note Purchase Agreement]



   

 

 

Orange 2015 DisloCredit Fund, L.P.

 

By: BlackRock Financial Management, Inc.
Its investment manager

 

 

By: /s/ Bryan J. Smith                                

Name: Bryan J. Smith
Title: Managing Director

 

 

 

 

Address for Notices:

 

BlackRock Alternative Advisors

40 East 52nd Street, 16th Floor

New York, NY 10022

Attn: Stephen Kavulich and Jesse Licht

BAA-QBCo-InvestmentFundLP@blackrock.com

 

with a copy to (which shall not constitute notice):

 

BlackRock, Inc. - Office of the General Counsel

40 East 52nd Street, 19th Floor

New York, NY 10022

Attn: Michelle Galvez, David Maryles & Larry Gail

legaltransactions@blackrock.com

larry.gail@blackrock.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature page to Note Purchase Agreement]



   

 

 

Sainsbury’s Credit Opportunities Fund, Ltd.

 

By: BlackRock Financial Management, Inc.
Its investment manager

 

 

By: /s/ Bryan J. Smith                             

Name: Bryan J. Smith
Title: Managing Director

 

 

 

Address for Notices:

 

BlackRock Alternative Advisors

40 East 52nd Street, 16th Floor

New York, NY 10022

Attn: Stephen Kavulich and Jesse Licht

BAA-QBCo-InvestmentFundLP@blackrock.com

 

with a copy to (which shall not constitute notice):

 

BlackRock, Inc. - Office of the General Counsel

40 East 52nd Street, 19th Floor

New York, NY 10022

Attn: Michelle Galvez, David Maryles & Larry Gail

legaltransactions@blackrock.com

larry.gail@blackrock.com

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature page to Note Purchase Agreement]



   

 

 

Exhibit A

 

Schedule of Investors

 

Investor Aggregate Principal Amount of Notes Purchase Price of Notes CWD Summit,
LLC - acting for and on behalf of Candlewood Renewable Energy Series I $
22,438,545  $ 21,765,388  Flagler Master Fund SPC Ltd - acting for and on behalf
of the class A segregated portfolio $  7,001,507  $   6,791,462  Flagler Master
Fund SPC Ltd - acting for and on behalf of the class B segregated portfolio $
 4,000,000  $   3,880,000  CIF Income Partners (A), LLC $  9,962,010 
$   9,663,150  Orange 2015 DisloCredit Fund, L.P. $ 10,309,278  $  10,000,000 
Sainsbury’s Credit Opportunities Fund, Ltd. $  1,288,660  $    1,250,000  Total
$  55,000,000 $   53,350,000 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



   

 

 

Exhibit B

 

Form of Note

  



THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO AN EXEMPTION.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF
THIS NOTE, INCLUDING SECTION 8 HEREOF.

 

Pacific Ethanol, Inc.

 

Senior Secured Note

 

Note No.: D16-___

 



Issuance Date: December __, 2016 $[●]

 

FOR VALUE RECEIVED, Pacific Ethanol, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to the order of [INVESTOR] or its registered
assigns (“Holder”) the amount set out above (as reduced pursuant to the terms
hereof pursuant to redemption or otherwise, the “Principal”) when due, whether
upon the Maturity Date, acceleration, redemption or otherwise (in each case in
accordance with the terms hereof) and to pay interest (“Interest”) on any
outstanding Principal (as defined above) at the applicable Interest Rate (as
defined below) from the date set out above as the Issuance Date (the “Issuance
Date”) until the same becomes due and payable, whether upon the Maturity Date,
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof). This Senior Secured Note (including all Senior Secured Notes issued in
exchange, transfer or replacement hereof, this “Note”) is one of an issue of
Senior Secured Notes issued pursuant to the Purchase Agreement (as defined
below) on the Issuance Date (collectively, the “Notes” and such other Senior
Secured Notes, the “Other Notes”). Certain capitalized terms used herein are
defined in Section 19.

 

THE OBLIGATIONS DUE UNDER THIS SENIOR SECURED NOTE ARE SECURED BY A SECURITY
AGREEMENT (THE “SECURITY AGREEMENT”) DATED AS OF THE ISSUANCE DATE AND EXECUTED
BY THE COMPANY FOR THE BENEFIT OF THE HOLDER. ADDITIONAL RIGHTS OF THE HOLDER
ARE SET FORTH IN THE SECURITY AGREEMENT.

 

1.                  PAYMENTS OF PRINCIPAL.

 

1.1              On the Maturity Date, the Company shall pay to the Holder an
amount in cash representing all outstanding Principal, all accrued and unpaid
Interest and accrued and all other unpaid amounts hereunder. Any such payment
shall be applied pro rata to the Note and the Other Notes in accordance with the
respective Principal amounts thereof.

 

1.2              The Company may, at its sole option, at any time prepay this
Note, without premium or penalty, in whole or in part, on one (1) Business Day’s
prior written notice to the Holder, at a prepayment price equal to the amount of
outstanding Principal so to be prepaid, together with accrued and unpaid
Interest on such Principal, if any, through the date of such prepayment. Any
such payment shall be applied pro rata to the Note and the Other Notes in
accordance with the respective Principal amounts thereof.

 

 

 



1  

 

 

2.                  INTEREST; INTEREST RATE. Interest on this Note shall accrue
at the applicable Interest Rate and shall commence accruing on the Issuance Date
and Interest shall be computed on the basis of a 360-day year and twelve 30-day
months and shall be payable in cash to the record Holder in arrears on March 15,
June 15, September 15 and December 15 of each calendar year, beginning with
March 15, 2017 and ending on the repayment of the Note. From and after the
occurrence and during the continuance of any Event of Default, the applicable
Interest Rate shall automatically be increased by two percent (2%) per annum
above the Interest Rate otherwise applicable in accordance with the terms
hereof, and all such interest shall be payable on demand. In the event that such
Event of Default is subsequently cured, the adjustment referred to in the
preceding sentence shall cease to be effective as of the date of such cure,
provided that the Interest as calculated and unpaid at such increased rate
during the continuance of such Event of Default shall continue to apply to the
extent relating to the days after the occurrence of such Event of Default
through and including the date of such cure of such Event of Default.

 

3.                  RIGHTS UPON EVENT OF DEFAULT.

 

3.1              Event of Default. Each of the following events shall constitute
an “Event of Default”:

 

(a)               the Company’s failure to pay to the Holder any amount of
Principal, Interest, or other amounts when and as due under this Note, the
Security Agreement or the Purchase Agreement, except, in the case of a failure
to pay Interest or other non-Principal amounts when and as due, in which case
only if such failure remains uncured for a period of at least five (5) days;

 

(b)               bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings for the relief of debtors shall be instituted
by or against the Company or any Subsidiary and, if instituted against the
Company or any Subsidiary by a third party, shall not be dismissed within sixty
(60) days of their initiation;

 

(c)               the commencement by the Company or any Subsidiary of a
voluntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or of any other case
or proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree, order, judgment or other similar document in respect of
the Company or any Subsidiary in an involuntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or the
admission by it in writing of its inability to pay its debts generally as they
become due, the taking of corporate action by the Company or any Subsidiary in
furtherance of any such action or the taking of any action by any Person to
commence a UCC foreclosure sale or any other similar action under federal, state
or foreign law or of any substantial part of the Company’s property or any
substantial part of any Subsidiary’s property;

 

 

 



2  

 

 

(d)               the entry by a court of (i) a decree, order, judgment or other
similar document in respect of the Company or any Subsidiary of a voluntary or
involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or (ii) a decree,
order, judgment or other similar document adjudging the Company or any
Subsidiary as bankrupt or insolvent, or approving as properly filed a petition
seeking liquidation, reorganization, arrangement, adjustment or composition of
or in respect of the Company or any Subsidiary under any applicable federal,
state or foreign law or (iii) a decree, order, judgment or other similar
document appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or ordering the winding up or liquidation
of its affairs, and the continuance of any such decree, order, judgment or other
similar document or any such other decree, order, judgment or other similar
document unstayed and in effect for a period of thirty (30) consecutive days;

 

(e)               a final judgment, judgments, any arbitration or mediation
award or any settlement of any litigation or any other satisfaction of any claim
made by any Person pursuant to any litigation, as applicable, (each a
“Judgment”, and collectively, the “Judgments”) with respect to the payment of
cash, securities and/or other assets with an aggregate fair market value in
excess of $2,000,000 are rendered against, agreed to or otherwise accepted by,
the Company and/or any of its Subsidiaries and which Judgments are not, within
thirty (30) days after the entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within thirty (30) days after the expiration of
such stay; provided, however, that any Judgment which is covered by insurance or
an indemnity from a credit worthy party shall not be included in calculating the
$2,000,000 amount set forth above so long as the Company provides the Holder
written evidence of such insurance coverage or indemnity (which evidence shall
be reasonably satisfactory to the Holder) to the effect that such Judgment is
covered by insurance or an indemnity and the Company or such Subsidiary (as the
case may be) will receive the proceeds of such insurance or indemnity prior to
the later of (i) thirty (30) days after the issuance of such Judgment or
(ii) any requirement to pay such Judgment;

 

(f)                the Company and/or any Subsidiary, individually or in the
aggregate, fails to pay, when due, or within any applicable grace period, any
payment with respect to any Indebtedness in excess of $2,000,000 due to any
third party or is otherwise in breach or violation of any agreement for monies
owed or owing in an amount in excess of $2,000,000, which breach or violation
results in the acceleration of amounts due thereunder or permits the other party
thereto to accelerate amounts due thereunder;

 

(g)               any breach or failure in any respect by the Company to comply
with any provision of this Note or any other Transaction Document for thirty
(30) days after delivery to the Company of notice of such breach or failure by
or on behalf of a Secured Party (as defined in the Security Agreement) or the
Agent (as defined in the Security Agreement) or thirty (30) days after an
officer of the Company has knowledge of such breach or failure, unless such
default is capable of cure but cannot be cured within such time frame and the
Company is using best efforts to cure the same in a timely manner;

 

(h)               any Material Adverse Change occurs (other than any Excluded
Event) and is not otherwise cured within thirty (30) days of written notice
thereof by the Required Holders;

 

(i)                 any provision of any Transaction Document (shall at any time
for any reason (other than pursuant to the express terms thereof) cease to be
valid and binding on or enforceable against the parties thereto, or the validity
or enforceability thereof shall be contested by any party thereto, or a
proceeding shall be commenced by the Company or any Subsidiary or any
governmental authority having jurisdiction over any of them, seeking to
establish the invalidity or unenforceability thereof, or the Company or any
Subsidiary shall deny in writing that it has any liability or obligation
purported to be created under any Transaction Document to which it is a party,
or any Lien created by the Security Agreement ceases to be enforceable and of
the same effect and priority purported to be created thereby, other than as
expressly permitted thereunder or thereunder;

 

 

 

 



3  

 

 

(j)                 any Fundamental Transaction occurs without the written
consent of the Required Holders;

 

(k)               any Event of Default (as defined in the Security Agreement)
occurs with respect to the Security Agreement;

 

(l)                 any Event of Default (as defined in the Other Notes) occurs
with respect to any Other Notes;

 

(m)             any representation, warranty, certification or other statement
of fact made or deemed made by or on behalf of the Company herein or in any
other Transaction Document proves to have been false or misleading in any
material respect on or as of the date made or deemed made; or

 

(n)               any Subordinated Indebtedness cease for any reason to be
validly subordinated to the Indebtedness evidenced by this Note, or the Company,
any Subsidiary or any holder thereof (or its trustee or agent) so asserts.

 

Upon the occurrence of an Event of Default with respect to this Note or any
Other Note, the Company shall promptly deliver written notice thereof via
facsimile and overnight courier (with next day delivery specified) (an “Event of
Default Notice”) to the Holder.

 

Notwithstanding anything to the contrary set forth above or elsewhere herein,
the following Indebtedness and obligations, and any defaults with respect
thereto, shall not constitute an Event of Default under Section 3.1(f) above:
(i) any payments contested by the Company and/or such Subsidiary (as the case
may be) in good faith by proper proceedings and with respect to which adequate
reserves have been set aside for the payment thereof in accordance with GAAP
and, with respect to any subsidiary, such default is otherwise resolved in a
manner which does not result in a Material Adverse Change; and (ii) with respect
to any Subsidiary, any default with respect to a non-recourse obligation and
such default does not otherwise result in a Material Adverse Change.

 

3.2              If an Event of Default (other than an Event of Default
specified in Section 3.1(b), (c) or (d) above) occurs, then the Holder may, by
written notice to the Company, declare this Note to be forthwith due and
payable, as to Principal, Interest and any other amounts due hereunder,
whereupon this Note shall become forthwith due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Company. If any Event of Default specified in Section 3.1(b), (c)
or (d) above occurs, the Principal of and accrued Interest on this Note shall
automatically forthwith become due and payable without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Company.

 

3.3              If any Event of Default occurs and is continuing, the Holder
may pursue any available remedy to collect the payment of Principal, Interest
and any other amounts due under this Note or to enforce the performance of any
provision of this Note. If an Event of Default occurs and is continuing, the
holder of this Note may proceed to protect and enforce its rights by an action
at law, suit in equity or other appropriate proceeding. No course of dealing and
no delay on the part of the holder of this Note in exercising any right, power
or remedy shall operate as a waiver thereof or otherwise prejudice such holder’s
rights, powers or remedies. No right, power or remedy conferred by this Note
upon the holder hereof shall be exclusive of any other right, power or remedy
referred to herein or now or hereafter available at law, in equity, by statute
or otherwise.

 

 

 

 



4  

 

 

4.                  NONCIRCUMVENTION. The Company hereby covenants and agrees
that the Company will not, by amendment of its certificate of incorporation,
bylaws or through any reorganization, transfer of assets, consolidation, merger,
scheme of arrangement, dissolution, issue or sale of securities, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

 

5.                  COVENANTS. Until all of the Notes have been redeemed or
otherwise satisfied in accordance with their terms:

 

5.1              Rank. All payments due under this Note (a) shall rank
pari passu with all Other Notes and (b) shall be senior to all other
Indebtedness of the Company (excluding any other Permitted Indebtedness of the
Company).

 

5.2              Incurrence of Indebtedness. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
incur or guarantee, assume or suffer to exist any Indebtedness (other than
(i) the Indebtedness evidenced by this Note and the Other Notes and
(ii) Permitted Indebtedness).

 

5.3              Existence of Liens. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, allow or
suffer to exist any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any property or assets owned by the Company or any of its
Subsidiaries (collectively, “Liens”) other than Permitted Liens.

 

5.4              Restricted Payments. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, redeem,
defease, repurchase, repay or make any payments in respect of, by the payment of
cash or cash equivalents (in whole or in part, whether by way of open market
purchases, tender offers, private transactions or otherwise), all or any portion
of any Indebtedness (other than Permitted Payments with respect to any Permitted
Indebtedness), whether by way of payment in respect of principal of (or premium,
if any) or interest on, such Indebtedness if at the time such payment is due or
is otherwise made or, after giving effect to such payment, (i) an event
constituting an Event of Default has occurred and is continuing or (ii) an event
that with the passage of time and without being cured would constitute an Event
of Default has occurred and is continuing.

 

5.5              Restriction on Redemption and Cash Dividends. Except for any
Permitted Distributions, the Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, redeem, repurchase or pay
any cash dividend or distribution on any of its capital stock without the prior
express written consent of the Required Holders.

 

5.6              Restriction on Transfer of Assets. The Company shall not, and
the Company shall cause each of its Subsidiaries to not, directly or indirectly,
sell, lease, license, assign, transfer, convey or otherwise dispose of any
assets or rights of the Company or any Subsidiary owned or hereafter acquired
whether in a single transaction or a series of related transactions, other than
(i) sales, leases, licenses, assignments, transfers, conveyances and other
dispositions of such assets or rights by the Company and its Subsidiaries that
are in the ordinary course of their respective businesses and, after giving
effect thereto, would not result in a Material Adverse Change, (ii) sales of
product, inventory or receivables in the ordinary course of business, or
(iii) Permitted Payments.

 

 

 

 

 



5  

 

 

 

5.7              Change in Nature of Business. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
engage in any material line of business substantially different from those lines
of business conducted by the Company and each of its Subsidiaries on the
Issuance Date or any business substantially related or incidental thereto. The
Company shall not, and the Company shall cause each of its Subsidiaries to not,
directly or indirectly, modify its or their corporate structure or purpose in
any material respect.

 

5.8              Preservation of Existence, Etc. The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, its
existence, rights and privileges, and become or remain, and cause each of its
Subsidiaries to become or remain, duly qualified and in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary.

 

5.9              Maintenance of Properties, Etc. The Company shall maintain and
preserve in all material respects, and cause each of its Subsidiaries to
maintain and preserve in all material respects, all of its properties which are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear and tear excepted, and comply, and cause each of
its Subsidiaries to comply, at all times with the provisions of all material
leases to which it is a party as lessee or under which it occupies property, so
as to prevent any material loss or forfeiture thereof or thereunder.

 

5.10          Maintenance of Insurance. The Company shall maintain, and cause
each of its Subsidiaries to maintain, insurance with responsible and reputable
insurance companies or associations (including, without limitation,
comprehensive general liability, hazard, rent and business interruption
insurance) with respect to its properties (including all real properties leased
or owned by it) and business, in such amounts and covering such risks as is
required by any governmental authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated.

 

5.11          Equity Issuances. The Company shall not, and the Company shall
cause each of its applicable Subsidiaries to not, issue additional capital stock
or membership interests, as the case may be, for any purpose other than (i) to
pay down a portion or all of the amounts owned under the Notes, and (ii) shares
of the Company’s Common Stock issued to directors, officers or employees of the
Company or its Subsidiaries (including the Excluded Subsidiaries) in their
capacity as such pursuant to the Company’s stock incentive plans.

 

5.12          Investments in Subsidiaries. Except for any Permitted Investments,
the Company shall not, and the Company shall cause each of its Subsidiaries to
not, directly or indirectly, lend money or credit (by way of guarantee or
otherwise) or make advances to any Excluded Subsidiary.

 

5.13          Delivery of Financial Statements; Information. If the Company is
no longer required to file with the Securities and Exchange Commission (the
“SEC”) quarterly and annual reports, including financial information that would
be required to be contained in a filing with the SEC on Forms 10-Q and 10-K, so
long as any Principal or Interest is outstanding under this Note, the Company
shall furnish to the Holder such reports within 15 days after it would be
required to file them with the SEC in substantially the form as would be
required to file with the SEC if it were required to do so. The Company shall
furnish such other information respecting the business, condition (financial or
otherwise), operations, performance, properties or prospects of the Company and
its subsidiaries as the Holder may reasonably request.

 

 

 

 



6  

 

 

5.14          Transactions with Affiliates. The Company shall not, and the
Company shall cause each of its Subsidiaries not to, directly or indirectly,
enter into or be a party to any transaction, including any purchase, sale,
lease, exchange or transfer of property, the rendering of any service or the
payment of any management, advisory or similar fees, with any Affiliate (other
than the Holder or holders of any Other Notes and their respective Affiliates)
unless such transaction is on fair and reasonable terms and conditions no less
favorable to Company or the relevant Subsidiary, as the case may be, than those
that would have been obtained in a comparable transaction on an arm’s length
basis from an unrelated Person.

 

6.                  AMENDING THE TERMS OF THIS NOTE. No provision of this Note
may be modified or amended without the prior written consent of the Required
Holders and the Company and upon such due modification or amendment, such
modification or amendment shall apply to the Note and all of the Other Notes;
provided, however, that (a) no such modification or amendment shall, without the
consent of the Holder hereunder, change the stated maturity date of this Note,
or reduce the principal amount hereof, or reduce the rate or extend the time of
payment of any interest hereon, or reduce any amount payable on redemption or
prepayment hereof, impair or affect the right of the Holder to receive payment
of principal of, and interest on, the Notes or to institute suit for payment
thereof, or impair or affect the right of the Holder to receive any other
payment provided for under this Note, or change the definition of Required
Holders, or change the pro rata sharing provisions of this Note and (b) the
Holder hereunder may waive, reduce or excuse, or forbear from the exercise of
any rights and remedies with respect to, any Event of Default under this Note
without notice to or the consent of any holder of any of the Other Notes.

 

7.                  TRANSFER. This Note may be offered, sold, assigned or
transferred by the Holder in whole or in part, subject only to the provisions of
the restrictive legend set forth at the top of the first page of this Note;
provided that, so long as no Event of Default has occurred and is continuing,
any such sale, assignment or transfer shall be subject to the prior written
consent of the Company, which consent shall not be unreasonably withheld,
delayed or conditioned; provided, further, that any partial offer, sale,
assignment or transfer of this Note shall be in a principal amount not less than
$500,000.

 

8.                  REISSUANCE OF THIS NOTE.

 

8.1              Transfer. If this Note is to be transferred as permitted under
Section 7 above, the Holder shall surrender this Note to the Company, whereupon
the Company will forthwith issue and deliver upon the order of the Holder a new
Note (in accordance with Section 8.3), registered as the Holder may request.

 

8.2              Lost, Stolen or Mutilated Note. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 8.3)
representing the outstanding Principal.

 

8.3              Issuance of New Notes. Whenever the Company is required to
issue a new Note pursuant to the terms of this Note, such new Note (i) shall be
of like tenor with this Note, (ii) shall represent, as indicated on the face of
such new Note, the Principal remaining outstanding, (iii) shall have an issuance
date, as indicated on the face of such new Note, which is the same as the
Issuance Date of this Note, (iv) shall have the same rights and conditions as
this Note, and (v) shall represent accrued and unpaid Interest on the Principal
and Interest of this Note, from the Issuance Date.

 

 

 

 



7  

 

 

9.                  REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note, under the Security
Agreement, at law or in equity (including a decree of specific performance
and/or other injunctive relief), and nothing herein shall limit the Holder’s
right to pursue actual and consequential damages for any failure by the Company
to comply with the terms of this Note or any other Transaction Document. The
Company covenants to the Holder that there shall be no characterization
concerning this instrument other than as expressly provided herein. Amounts set
forth or provided for herein with respect to payments, conversion and the like
(and the computation thereof) shall be the amounts to be received by the Holder
and shall not, except as expressly provided herein, be subject to any other
obligation of the Company (or the performance thereof). The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Holder and that the remedy at law for any such breach may be inadequate. The
Company therefore agrees that, in the event of any such breach or threatened
breach, the Holder shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required. The
Company shall provide all information and documentation to the Holder that is
requested by the Holder to enable the Holder to confirm the Company’s compliance
with the terms and conditions of this Note (including, without limitation,
compliance with Section 5).

 

10.              PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
without limitation, attorneys’ fees and disbursements.

 

11.              CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
Person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note. Terms used in this Note but defined in the other Transaction Documents
shall have the meanings ascribed to such terms on the Issuance Date in such
other Transaction Documents unless otherwise consented to in writing by the
Holder.

 

12.              FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the
part of the Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. No waiver shall be effective unless it
is in writing and signed by an authorized representative of the waiving party.

 

13.              NOTICES; CURRENCY; PAYMENTS.

 

13.1          Notices. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
Section 6.5 of the Purchase Agreement. The Company shall provide the Holder with
prompt written notice of all actions taken pursuant to this Note, including in
reasonable detail a description of such action and the reason therefore.

 

13.2          Currency. All principal, interest and other amounts owing under
this Note that, in accordance with the terms hereof, are paid in cash shall be
paid in U.S. dollars. All amounts denominated in other currencies shall be
converted to the U.S. dollar equivalent amount in accordance with the Exchange
Rate on the date of calculation. “Exchange Rate” means, in relation to any
amount of currency to be converted into U.S. dollars pursuant to this Note, the
U.S. dollar exchange rate as published in The Wall Street Journal on the
relevant date of calculation (it being understood and agreed that where an
amount is calculated with reference to, or over, a period of time, the date of
calculation shall be the final date of such period of time).

 

 

 



8  

 

 

13.3          Payments. Whenever any payment of cash is to be made by the
Company to any Person pursuant to this Note, unless otherwise expressly set
forth herein, such payment shall be made in lawful money of the United States of
America by wire transfer of immediately available funds in accordance with the
Holder’s wire transfer instructions. Whenever any amount expressed to be due by
the terms of this Note is due on any day which is not a Business Day, the same
shall instead be due on the next succeeding day which is a Business Day, with
interest accruing until paid.

 

14.              DISCLOSURE.

 

14.1          In connection with information that is either required or
permitted to be disclosed to the Holder in such Holder’s capacity as the holder
of this Note, on the date such information is to be disclosed, the Company may
provide the Holder with such information; provided either that (i) such
information does not contain Non-Public Information, or (ii) if such information
does contain Non-Public Information, such information is Consented Information
(as defined below).

 

14.2          If any such information to be disclosed contains Non-Public
Information, the Company shall provide to the Holder a written notice (which
notice shall, for the avoidance of doubt, not contain or constitute Non-Public
Information), containing the following information: (A) a statement as to
whether the information is required to be disclosed under the terms of this
Note, (B) if the information is not so required to be disclosed, a statement
that the Company or other applicable Person desires voluntarily to disclose such
information, (C) a general description of such information (which description
shall not include, and shall not constitute, Non-Public Information), (D) a
statement as to whether the Holder is required or permitted to take some
specific action as a lender under this Note, (E) a statement that such
information contains Non-Public Information, and (F) a statement seeking the
consent of the Holder to receive such Non-Public Information. Within two (2)
Business Days of the date of the notice contemplated in the preceding sentence,
the Holder shall advise the Company in writing whether it consents to the
receipt of such Non-Public Information (any information for which such consent
is provided, “Consented Information”).

 

14.3          In the event any Non-Public Information is provided to the Holder
by the Company, the Company shall promptly and in compliance with applicable law
publicly disclose such Non-Public Information on a Current Report on Form 8-K or
otherwise, within four (4) Business Days of (or such other period of time as may
be expressly agreed to in writing by the Investor and the Company in connection
with such disclosure) the disclosure thereof to the Holder (provided that the
Company shall provide the Holder a draft of each such Form 8-K at least two (2)
Business Days prior to filing thereof). If the Company fails to disclose any
Non-Public Information in accordance with the immediately preceding sentence,
the Holder may publicly disclose such information by issuing a press release
containing such information, or otherwise, within one Business Day of providing
Notice to the Company of such intended disclosure. The Holder shall have no
liability to the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees, stockholders or agents, for any such
disclosure.

 

14.4          In no event shall the Company intentionally provide the Holder
with any Non-Public Information without the prior written consent of the Holder.
In the absence of any written notice that information provided by the Company
contains Non-Public Information, the Holder may presume that such information
(including the notice of such information) does not constitute Non-Public
Information.

 

 

 

 



9  

 

 

15.              CANCELLATION. After all Principal, accrued Interest and other
amounts at any time owed on this Note have been paid in full (a) this Note shall
automatically be deemed canceled without any action by or notice to Holder or
Company and (b) the Holder shall promptly mark this Note as cancelled, shall
promptly surrender this Note to the Company and this Note shall not be reissued.

 

16.              WAIVER OF NOTICE. Except for the notices specifically required
by this Note or any other Transaction Document, to the extent permitted by
applicable law, the Company hereby irrevocably waives demand, notice,
presentment, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Purchase Agreement.

 

17.              GOVERNING LAW. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. The Company hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. In the event that any provision
of this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Company
in any other jurisdiction to collect on the Company’s obligations to the Holder,
to realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder. THE COMPANY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

18.              MAXIMUM PAYMENTS. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Holder and thus refunded to the
Company.

 

19.              CERTAIN DEFINITIONS. For purposes of this Note, the following
terms shall have the following meanings:

 

19.1          “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.

 

19.2          “Common Stock” means (i) the Company’s shares of common stock,
$0.001 par value per share, and (ii) any capital stock into which such common
stock shall have been changed or any share capital resulting from a
reclassification of such common stock.

 

 

 

 



10  

 

 

19.3          “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

19.4          “Excluded Events” means (i) changes in the national or world
economy or financial markets as a whole, (ii) changes in general economic
conditions taken as a whole that affect the industries in which the Company and
its Subsidiaries conduct their business, (iii) acts of terrorism or war,
including the engagement by the United States of America or any other country in
hostilities, and whether or not pursuant to the declaration of a national
emergency or war, or any earthquakes, hurricanes or other natural disasters, and
(iv) any financial statement impact of the transactions contemplated by the
Transaction Documents.

 

19.5          “Excluded Subsidiaries” means Kinergy Marketing LLC, Pacific Ag.
Products, LLC, Pacific Ethanol Development, LLC, Pacific Ethanol Central, LLC,
Pacific Ethanol Pekin, Inc., Pacific Ethanol Canton, LLC, Pacific Ethanol Aurora
West, LLC, Pacific Ethanol Aurora East, LLC and Pacific Aurora, LLC and each of
their respective Subsidiaries.

 

19.6          “Fundamental Transaction” means that (A) the Company or any of its
Subsidiaries shall, directly or indirectly, in one or more related transactions,
(i) consolidate or merge with or into (whether or not the Company or any of its
Subsidiaries is the surviving corporation) another Person or Persons, or
(ii) sell, assign, transfer, convey or otherwise dispose of all or substantially
all of the properties or assets of the Company or any of its Subsidiaries to
another Person, or (iii) allow another Person to make a purchase, tender or
exchange offer that is accepted by the holders of more than 50% of the
outstanding shares of Voting Stock of the Company (not including any shares of
Voting Stock of the Company held by the Person or Persons making or party to, or
associated or affiliated with the Persons making or party to, such purchase,
tender or exchange offer), or (iv) consummate a securities purchase or business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person whereby such other Person
acquires more than the 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock of the Company held by the
other Person or other Persons making or party to, or associated or affiliated
with the other Persons making or party to, such securities purchase agreement or
other business combination), or (v) reorganize, recapitalize or reclassify the
Voting Stock of the Company or (B) any “person” or “group” (as these terms are
used for purposes of Sections 13(d) and 14(d) of the Exchange Act) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 50% of the aggregate Voting Stock of the Company.

 

19.7          “GAAP” means United States generally accepted accounting
principles, consistently applied.

 

19.8          “Indebtedness” of any Person means, without duplication (A) all
indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (including,
without limitation, “capital leases” in accordance with generally accepted
accounting principles) (other than trade payables entered into in the ordinary
course of business), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any equity
interests in such Person or any other Person or any warrants, rights or options
to acquire such equity interests, valued, in the case of redeemable preferred
interests, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends, (H) all indebtedness referred to in
clauses (A) through (G) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, claim, lien, tax, right of first refusal, encumbrance, pledge,
charge, security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (I) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (H) above.

 

 

 



11  

 

 

19.9          “Interest Rate” means a rate per annum equal to the 3-month London
Interbank Offered Rate (“LIBOR”), plus 7.0% (the “Interest Rate Spread”);
provided, however, that on December 15, 2017 and December 15, 2018, the
“Interest Rate Spread” shall be increased to 9.0% and 11.0%, respectively, and;
provided, further, that if at any time during the term of this Note LIBOR is
less than 1.0% per annum, the “Interest Rate” shall equal 1.0% plus the amount
of the then current “Interest Rate Spread.” The “Interest Rate” shall in all
cases be subject to adjustment as set forth in Section 2.

 

19.10      “Material Adverse Change” shall mean any set of circumstances or
events which occur, arise or otherwise take place from and after the Issuance
Date which (a) has or could reasonably be expected to have any material adverse
effect whatsoever upon the validity or enforceability of this Note or any other
Transaction Document, (b) is or could reasonably be expected to be material and
adverse to the business properties, assets, financial condition, results of
operations or prospects of the Company or the Company and any of Subsidiaries on
a collective basis, (c) impairs materially or could reasonably be expected to
impair materially the ability of the Company to duly and punctually pay or
perform any its obligations under this Note or any other Transaction Document,
or (d) materially impairs or could reasonably be expected to materially impair
the ability of Holder or, in the case of the Security Agreement, the Agent (as
defined therein), to the extent permitted, to enforce its legal rights and
remedies pursuant to this Note or any other Transaction Document.

 

19.11      “Maturity Date” shall mean December 15, 2019.

 

19.12      “Non-Public Information” means material, non-public information
relating to the Company.

 

19.13      “Permitted Distributions” means (a) dividends by Subsidiaries of the
Company to the Company or other Subsidiaries of the Company, and (b) current
quarterly dividends required to be paid by the Company with respect to the
Company’s Series B Cumulative Convertible Preferred Stock pursuant to the
organizational documents of the Company as in effect as of the Issuance Date on
the Company. For the avoidance of doubt, to the extent that payment thereof is
in the form of Common Stock, payment of previously accrued and unpaid dividends
with respect to the Company’s Series B Cumulative Convertible Preferred Stock
outstanding as of the Issuance Date shall be deemed to be “Permitted
Distributions”.

 

19.14      “Permitted Indebtedness” means (i) Indebtedness evidenced by this
Note and the Other Notes; (ii) Indebtedness of any Excluded Subsidiary, (iii)
any Indebtedness secured by a Permitted Lien (other than Indebtedness referred
to in clause (iv) of the definition of “Permitted Lien”), (iv) Indebtedness
incurred by the Company that is made expressly subordinate in right of payment
to the Indebtedness evidenced by this Note, as reflected in a written agreement
acceptable to the Holder and approved by the Holder in writing, and which
Indebtedness does not provide at any time for (1) the payment, prepayment,
repayment, repurchase or defeasance, directly or indirectly, of any principal or
premium, if any, thereon until ninety-one (91) days after the Maturity Date or
later and (2) total interest and fees at a rate in excess of ten percent
(10%) per annum (collectively, the “Subordinated Indebtedness”); provided, that
in the aggregate outstanding at any time, such Subordinated Indebtedness does
not exceed $30,000,000, (v) Indebtedness of the Company or any of its
Subsidiaries and Excluded Subsidiaries existing on the Issuance Date, (vi) such
other trade and operating Indebtedness incurred in the ordinary course of
business by the Company (including any of the Company’s Subsidiaries and
Excluded Subsidiaries), including without limitation, unsecured trade debt,
financing with respect to the acquisition or lease of equipment and financing of
insurance premiums; provided that in the aggregate outstanding at any time, such
Indebtedness does not exceed the greater of $2,000,000 or three-quarters of one
percent (0.75%) of total assets as reported in the Company’s most recent
publicly filed Form 10-K or 10-Q reports, and (vii) the Company’s Series B
Cumulative Convertible Preferred Stock outstanding on the date hereof.

 

 

 

 

 



12  

 

 

19.15      “Permitted Investments” means (i) investments existing on the date
hereof (inclusive of the investment in the Excluded Subsidiaries in the amount
of $25,000,000 being made in part with the proceeds of the Notes), and (ii)
additional investments in the Excluded Subsidiaries that in the aggregate
outstanding at any time do not exceed $30,000,000.

 

19.16      “Permitted Liens” means (i) any Lien for taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, (iii) any Lien
created by operation of law, such as materialmen’s liens, mechanics’ liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings, (iv) Liens securing financing obtained in
the ordinary course of the Company's operations, including financing with
respect to the acquisition or lease of equipment and financing of insurance
premiums; provided, that (A) such Liens are solely upon and confined solely to
the equipment, unearned insurance premiums or other asset or assets being
acquired by such financing and (B) in the aggregate, the Indebtedness secured by
such liens does not exceed the greater of $2,000,000 or three-quarters of one
percent (0.75%) of total assets as reported in the Company's most recent
publicly filed Form 10-K or 10-Q reports, (v) Liens incurred in connection with
the extension, renewal or refinancing of the indebtedness secured by Liens of
the type described in clause (iv) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the Indebtedness being extended, renewed or
refinanced does not increase, and (vi) any Lien on the assets or properties of
the Excluded Subsidiaries.

 

19.17      “Permitted Payments” means any payments, distributions or transfers
with respect to (i) any Permitted Indebtedness (in the case of Subordinated
Indebtedness, to the extent permitted by the relevant subordination or
intercreditor agreement) and (ii) any Permitted Distributions.

 

19.18      “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.

 

19.19      “Purchase Agreement” means the Note Purchase Agreement, dated as of
December 12, 2016, by and among the Company, the Holder, and each other
“Investor” (as defined therein) as amended, restated or otherwise modified from
time to time.

 

19.20      “Required Holders” means the holders of Notes representing at least
66 2/3% of the aggregate principal amount of the Notes then outstanding
(excluding any Notes held by the Company or any of its Subsidiaries).

 

19.21      “Subsidiary” means any Person in which the Company, directly or
indirectly, (I) owns any of the outstanding capital stock or holds any equity or
similar interest of such Person or (II) controls or operates all or any part of
the business, operations or administration of such Person; provided that, for
purposes of this Note, the term “Subsidiary” shall expressly exclude the
Excluded Subsidiaries.

 

19.22      “Transaction Documents” means this Note, the Other Notes, the
Security Agreement and each Purchase Agreement, together with any amendments,
restatements, extensions or other modification thereto.

 

19.23      “Voting Stock” means voting equity interests.

 

FOR PURPOSES OF SECTIONS 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, THIS NOTE IS BEING ISSUED WITH ORIGINAL ISSUE DISCOUNT ON THE
ISSUANCE DATE OF THIS NOTE. THE COMPANY AGREES TO PROVIDE PROMPTLY TO EACH
HOLDER OF THIS NOTE, UPON WRITTEN REQUEST (1) THE ISSUE PRICE, (2) THE AMOUNT OF
ORIGINAL ISSUE DISCOUNT AND (3) THE YIELD TO MATURITY OF THIS NOTE. ANY SUCH
WRITTEN REQUEST SHOULD BE SENT TO THE COMPANY AT THE FOLLOWING ADDRESS: 400
CAPITOL MALL, SUITE 2060, SACRAMENTO, CA 95814, ATTN: BRYON T. MCGREGOR, CFO.

 

[signature page follows]

 

 

 

 



13  

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the first date set forth above.

 

PACIFIC ETHANOL, INC.



By:   ___________________________

Name: Bryon T. McGregor
Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Senior Secured Note]



   

 

 

AGREED AND ACCEPTED:

HOLDER:

 

 

CORTLAND CAPITAL MARKET SERVICES LLC

 

 

By: _________________________

Name:

Title:



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Holder Acknowledgement of Senior Secured Note]



   

 



Exhibit C

 





SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), is made by and among Pacific
Ethanol, Inc., a Delaware corporation (the “Company”), each Holder (as defined
below) (each, a “Secured Party” and collectively, the “Secured Parties”) and
Cortland Capital Market Services LLC, as collateral agent for itself and the
Secured Parties (in such capacity, together with its successors and permitted
assigns in such capacity, the “Agent”), effective as of December ___, 2016.

 

R E C I T A L S :

 

A.       The Company and each Holder are parties to a Note Purchase Agreement
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, including amendments and restatements thereof in its
entirety, the “Purchase Agreement”), pursuant to which the Company will issue or
has issued, and the Holders will purchase or have purchased on a several basis,
up to $55,000,000 in aggregate principal amount of senior secured notes due
December 15, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Notes”).

 

B.       The Notes shall be secured by a first-priority security interest in all
of the Company’s equity interest in PE OP CO., a Delaware corporation (the
“Issuer”).

 

C.       The Company owns one hundred percent of the issued and outstanding
shares of common stock, $0.001 par value per share, of the Issuer as set forth
on Schedule I attached hereto opposite the Company’s name, as such Schedule I
may be updated or modified from time to time.

 

D.       As a condition to entering into the Purchase Agreement with the
Company, the Holders have required, among other things, that the Company shall
have made the pledge and hypothecation contemplated by this Agreement.

 

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                  Certain Definitions. As used in this Agreement, the
following terms shall have the meanings set forth in this Section 1. Terms used
but not otherwise defined in this Agreement that are defined in Article 9 of the
UCC (such as “control”, “investment property”, “proceeds” and “records”) shall
have the respective meanings given such terms in Article 9 of the UCC.
Capitalized terms used but not otherwise defined in this Agreement shall have
the meanings ascribed to them in the Purchase Agreement (including in the form
of Note attached thereto as Exhibit B).

 

(a)               “Agent Fee Letter” means that certain Agent Fee Letter, dated
as of December [__], 2016, made by and between the Company and the Agent, as
amended, restated, supplemented or otherwise modified from time to time.

 

(b)               “Collateral” means the Pledged Collateral.

 

(c)               “Holders” means (x) each Person that is (i) a signatory to the
Purchase Agreement and identified as an “Investor” on Exhibit A to the Purchase
Agreement, (ii) a holder of a Note and (iii) a signatory to this Agreement and
identified as a “Secured Party” on the signature pages to this Agreement, and
(y) any other Person that becomes (i) a holder of a Note pursuant to any
permitted assignment or transfer and (ii) a “Secured Party” under this Agreement
pursuant to a Security Agreement Joinder, other than any such Person that ceases
to be a party hereto pursuant to an assignment of all of its Notes and its
rights and obligations under the Transaction Documents.

 

 

 



1  

 

 

(d)               “Necessary Endorsement” means undated stock powers endorsed in
blank or other proper instruments of assignment duly executed and such other
instruments or documents as the Agent or the Required Holders may reasonably
request.

 

(e)               “Obligations” means all of the liabilities and obligations
(primary, secondary, direct, contingent, sole, joint or several) due or to
become due, or that are now or may be hereafter contracted or acquired, or owing
to, of the Company to the Agent or to the Secured Parties, including, without
limitation, all obligations under this Agreement, the Purchase Agreement, the
Notes, the Agent Fee Letter and any other instruments, agreements or other
documents executed and/or delivered in connection herewith or therewith, in each
case, whether now or hereafter existing, voluntary or involuntary, direct or
indirect, absolute or contingent, liquidated or unliquidated, whether or not
jointly owed with others, and whether or not from time to time decreased or
extinguished and later increased, created or incurred, and all or any portion of
such obligations or liabilities that are paid, to the extent all or any part of
such payment is avoided or recovered directly or indirectly from Agent or any of
the Secured Parties as a preference, fraudulent transfer or otherwise as such
obligations may be amended, supplemented, converted, extended or modified from
time to time. Without limiting the generality of the foregoing, the term
“Obligations” shall include, without limitation: (i) the principal amount of,
and interest on the Notes and the loans extended pursuant thereto; (ii) any and
all other fees, indemnities, costs, obligations and liabilities of the Company
from time to time under or in connection with this Agreement, the Purchase
Agreement, the Notes, the Agent Fee Letter and any other instruments, agreements
or other documents executed and/or delivered in connection herewith or
therewith; and (iii) all amounts (including but not limited to post-petition
interest) in respect of the foregoing that would be payable but for the fact
that the obligations to pay such amounts are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
the Company.

 

(f)                “Organizational Documents” means the Company’s certificate of
incorporation and bylaws.

 

(g)               “Pledged Collateral” shall have the meaning ascribed to such
term in Section 2(d).

 

(h)               “Pledged Shares” shall have the meaning ascribed to such term
in Section 2(a).

 

(i)                 “Security Agreement Joinder” means an agreement
substantially in the form of Exhibit 1 hereto.

 

(j)                 “UCC” means the Uniform Commercial Code of the State of New
York and or any other applicable law of any state or states which has
jurisdiction with respect to all, or any portion of, the Collateral or this
Agreement, from time to time. It is the intent of the parties that defined terms
in the UCC should be construed in their broadest sense so that the term
“Collateral” will be construed in its broadest sense. Accordingly if there are,
from time to time, changes to defined terms in the UCC that broaden the
definitions, they are incorporated herein and if existing definitions in the UCC
are broader than the amended definitions, the existing ones shall be
controlling.

 

The use in this Agreement of the word “include” or “including,” when following
any general statement, term or matter, will not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not nonlimiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but will be deemed to refer to
all other items or matters that fall within the broadest possible scope of such
general statement, term or matter. The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Terms used in this Agreement in
the singular have the same meaning in the plural, and vice-versa.

 

 

 

 

 



2  

 





2.                  Pledge. As collateral security for the Obligations, the
Company hereby pledges, collaterally assigns and hypothecates to the Agent on
behalf of itself and the Secured Parties, and grants to the Agent, for the
benefit of the Agent and the Secured Parties, a lien on and security interest
in:

 

(a)               the equity interests of the Issuer identified on Schedule I
hereto (as may be updated or modified from time to time in accordance herewith)
as being pledged that are held by the Company, including all securities
convertible into, and rights, warrants, options and other rights to purchase or
otherwise acquire, any of the foregoing (the “Pledged Shares”) and the
certificates representing the Pledged Shares, any interest of the Company in the
entries on the books of any securities intermediary pertaining thereto and all
equity dividends and cash dividends, cash, instruments, chattel paper and other
rights, property or proceeds and products from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of the
Pledged Shares;

 

(b)               all additional equity interests of the Issuer at any time
acquired by the Company in any manner, and the certificates representing such
additional equity interests (and any such additional equity interests shall
constitute part of the Pledged Shares under this Agreement), and all equity
dividends, cash dividends, distributions, cash, instruments, chattel paper and
other rights, property or proceeds and products from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares;

 

(c)               all Records (as defined in the UCC), including supporting
evidence and documents relating to any of the above-described property,
including, without limitation, all books of account, ledgers, and cabinets in
which the same are reflected or maintained; and

 

(d)               all proceeds of any of the foregoing (the assets described in
this Section 2, are collectively referred to as, the “Pledged Collateral”).

 

3.                  Security for Obligations. This Agreement and all of the
Pledged Collateral secure the prompt payment and performance when due of any and
all Obligations, in each case whether now existing or hereafter arising (and
whether arising before or after the filing of a petition in bankruptcy and
including all interest accrued after the petition date), due or to become due,
direct or indirect, absolute or contingent, and howsoever evidenced, held or
acquired.

 

4.                  Delivery of Pledged Collateral. All certificates or
instruments that constitute “certificated securities” pursuant to Article 8 of
the UCC that represent or evidence any of the Pledged Collateral shall be
delivered to and held by or on behalf of the Agent pursuant hereto and shall be
in suitable form for transfer by delivery, or shall be accompanied by Necessary
Endorsements in form and substance reasonably satisfactory to the Agent and the
Required Holders. The Agent shall have the right upon the occurrence and during
the continuance of an Event of Default, with concurrent written notice to the
Company, at any time in its sole discretion to transfer to or to register in the
name of the Agent or any of its nominees any or all of the Pledged Collateral in
order to exercise its rights and remedies hereunder. In addition, the Agent
shall have the right to exchange certificates or instruments representing or
evidencing any Pledged Collateral for certificates or instruments of smaller or
larger denominations.

 

 

 

 

 



3  

 

 

5.                  Effectiveness. This Agreement will become effective upon the
date on which the Agent has received (a) a counterpart hereof duly executed by
each of the parties hereto, (b) a copy of the Agent Fee Letter duly executed by
each of the parties thereto, (c) a copy of the Note Purchase Agreement duly
executed by each of the parties thereto, and (d) payment from the Company of (i)
all fees required to be paid on or prior to the effective date of this Agreement
pursuant to the Agent Fee Letter and (ii) all reasonable third-party fees and
expenses incurred by the Agent in connection with this Agreement and the
transactions contemplated hereby, including, without limitation, attorneys’ fees
and expenses.

 

6.                  Representations and Warranties; Covenants. In order to
induce the Agent and the Holders to enter into this Agreement and for the
Holders to purchase the Notes under the Purchase Agreement, the Company
represents and warrants that the following statements are true, correct and
complete on the Closing Date (except to the extent such representation or
warranty relates to an earlier date, in which case, it is true, correct and
complete as of such earlier date) as follows and agrees as follows:

 

(a)               Schedule I hereto completely and accurately sets forth the
number of equity interests of, and options or other rights to purchase or
receive, the issued and outstanding equity interests of the Issuer held by the
Company as of the date hereof and indicates which such equity interests
constitute Pledged Shares. The Pledged Shares held by the Company constitute, as
of the date hereof, the percentage of the issued and outstanding equity
interests of the Issuer set forth on Schedule I. All of such Pledged Shares
owned by the Company are owned legally and beneficially by the Company and have
been duly authorized and validly issued and are fully paid and nonassessable.
Except as set forth on Schedule I, there are no outstanding warrants, options,
subscriptions or other contractual arrangements for the purchase of any other
equity interests or any securities convertible into equity interests of any
Issuer, and there are no preemptive rights with respect to the equity interests
of the Issuer that constitute Pledged Shares of the Issuer and the Pledged
Shares are free and clear of all Liens.

 

(b)               The Company has the requisite corporate power and authority to
enter into this Agreement and otherwise to carry out its obligations hereunder.
The execution, delivery and performance by the Company of this Agreement and the
filings contemplated herein have been duly authorized by all necessary action on
the part of the Company and no further action is required by the Company. This
Agreement has been duly executed by the Company. This Agreement constitutes the
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization and similar laws of
general application relating to or affecting the rights and remedies of
creditors and by general principles of equity.

 

(c)               The execution, delivery and performance of this Agreement by
the Company does not (i) violate any of the provisions of any Organizational
Documents of the Company or any judgment, decree, order or award of any court,
governmental body or arbitrator or any applicable law, rule or regulation
applicable to the Company or (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing the Company’s debt or
otherwise) or other understanding to which the Company is a party or by which
any property or asset of the Company is bound or affected. If any, all required
consents (including, without limitation, from stockholders or creditors of the
Company) necessary for the Company to enter into and perform its obligations
hereunder have been obtained.

 

(d)               The Company hereby agrees to comply with any and all orders
and instructions of the Agent regarding the Pledged Shares consistent with the
terms of this Agreement without the further consent of the Company as
contemplated by Section 8-106 (or any successor section) of the UCC. Further,
the Company agrees that it shall not enter into a similar agreement (or one that
would confer “control” within the meaning of Article 8 of the UCC) with any
other person or entity.

 

 

 

 

 



4  

 

 

(e)               The Company shall vote the Pledged Shares to comply with the
covenants and agreements set forth herein, the Purchase Agreement and in the
Notes.

 

(f)                The Company shall register the pledge of the applicable
Pledged Shares on the books of the Company. Further, except with respect to
certificated securities delivered to the Agent, the Company shall deliver to the
Agent an acknowledgement of pledge (which, where appropriate, shall comply with
the requirements of the relevant UCC with respect to perfection by registration
and shall be in form and substance reasonably satisfactory to the Required
Holders) signed by the Issuer, which acknowledgement shall confirm that: (a) it
has registered the pledge on its books and records; (b) it agrees to comply with
any and all orders and instructions of the Agent regarding the Pledged Shares
without the further consent of the Company as contemplated by Section 8-106 (or
any successor section) of the UCC; (c) at any time directed by the Agent during
the continuation of an Event of Default, the Issuer will transfer the record
ownership of such Pledged Shares into the name of any designee of the Agent,
will take such steps as may be necessary to effect the transfer, and will comply
with all other instructions of the Agent without the further consent of the
Company.

 

(g)               In the event that, upon an occurrence of an Event of Default,
the Agent (at the written direction of the Required Holders) shall sell all or
any of the Pledged Shares to another party or parties (herein called the
“Transferee”) or shall purchase or retain all or any of the Pledged Shares, the
Company shall, to the extent applicable: (i) deliver to the Agent or the
Transferee, as the case may be, the certificate of incorporation, bylaws, minute
books, stock certificate books, corporate seals, deeds, leases, indentures,
agreements, evidences of indebtedness, books of account, financial records and
all other Organizational Documents and records of the Issuer and its direct and
indirect subsidiaries; (ii) use its best efforts to obtain resignations of the
persons then serving as officers and directors of the Issuer and its direct and
indirect subsidiaries, if so directed by the Agent; and (iii) use its best
efforts to obtain any approvals that are required by any governmental or
regulatory body in order to permit the sale of the Pledged Shares to the
Transferee or the purchase or retention of the Pledged Shares by the Agent and
allow the Transferee or the Agent to continue the business of the Issuer and its
direct and indirect subsidiaries.

 

(h)               The Company’s type of organization, jurisdiction of
organization, legal name, Federal Taxpayer Identification Number, organizational
identification number (if any) and chief executive office or principal place of
business all as in effect on the date hereof, are indicated in Schedule I
hereof. Schedule I also lists the Company’s jurisdiction and type of
organization, legal name and location of chief executive office or principal
place of business at any time during the four months preceding the date hereof,
if different from those referred to in the preceding sentence.

 

(i)                 The Company hereby irrevocably authorizes the Agent (and its
designees) at any time and from time to time to file any financing statements
and amendments thereto relating to the Collateral without the signature of such
Grantor where permitted by law in such form and in such jurisdictions as the
Agent or Required Holders reasonably determine appropriate to perfect the
security interests of the Agent under this Agreement. The Company agrees to
provide all necessary information related to such filings to the Agent promptly
upon request by the Agent or the Required Holders.

 

(j)                 The Company shall take such further actions, and execute
and/or deliver to the Agent such additional financing statements, amendments,
assignments, agreements, supplements, powers and instruments, and will obtain
such governmental consents and corporate approvals and will cause to be done all
such other things as the Agent or the Required Holders may in its or their
judgment deem necessary or appropriate in order to create and/or maintain the
validity, perfection or priority of and protect any security interest granted or
purported to be granted in the Collateral as provided herein and the rights and
interests granted to the Agent hereunder, and enable the Agent to exercise and
enforce its rights, powers and remedies hereunder with respect to any
Collateral, including the filing of any financing statements, continuation
statements and other documents under the UCC (or other similar laws) in effect
in any jurisdiction with respect to the security interest created hereby, all in
form satisfactory to the Agent and the Required Holders and in such offices
wherever required by law to perfect, continue and maintain the validity,
enforceability and priority of the security interest in the Collateral as
provided herein and to preserve the other rights and interests granted to the
Agent hereunder, as against third parties, with respect to the Collateral.

 

 

 

 



5  

 

 

(k)               The Company shall, except upon not less than 10 days’ prior
written notice to the Agent, and delivery to the Agent of all additional
financing statements, information and other documents reasonably requested by
the Agent or the Required Holders to maintain the validity, perfection and
priority of the security interests provided for herein: (i) change its legal
name, identity, type of organization or corporate structure; (ii) change the
location of its chief executive office or its principal place of business; (iii)
change its Federal Taxpayer Identification Number or organizational
identification number (if any); or (iv) change its jurisdiction of organization
(in each case, including by merging with or into any other entity, reorganizing,
organizing, dissolving, liquidating, reincorporating or incorporating in any
other jurisdiction).

 

7.                  Defaults. The following events shall be “Events of Default”:

 

(a)               the occurrence of an Event of Default (as that term is defined
in the Notes) under the Notes;

 

(b)               the Company’s failure to pay to the Agent any amounts when and
as due under this Agreement or the Agent Fee Letter, if such failure remains
uncured for a period of at least five (5) days;

 

(c)               any representation or warranty of the Company in this
Agreement shall prove to have been incorrect in any material respect when made;

 

(d)               except as otherwise provided in Section 7(e), the failure by
the Company to observe or perform any of its obligations hereunder for ten (10)
days after delivery to the Company of notice of such failure by or on behalf of
the Agent or a Secured Party unless such default is capable of cure but cannot
be cured within such time frame and the Company is using best efforts to cure
the same in a timely fashion; or

 

(e)               if any provision of this Agreement shall at any time for any
reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by the Company, or a proceeding shall be commenced by
the Company, or by any governmental authority having jurisdiction over the
Company, seeking to establish the invalidity or unenforceability thereof, or the
Company shall deny that the Company has any liability or obligation purported to
be created under this Agreement.

 

8.                  Duty To Hold In Trust. If the Company shall become entitled
to receive or shall receive any securities or other property (including, without
limitation, shares of Pledged Shares or instruments representing Pledged Shares
acquired after the date hereof, or any options, warrants, rights or other
similar property or certificates representing a dividend, or any distribution in
connection with any recapitalization, reclassification or increase or reduction
of capital, or issued in connection with any reorganization of the Company or
any of its direct or indirect subsidiaries) in respect of the Pledged Shares
(whether as an addition to, in substitution of, or in exchange for, such Pledged
Shares or otherwise), the Company agrees to (i) accept the same as the agent of
the Agent and the Secured Parties; (ii) hold the same in trust on behalf of and
for the benefit of the Agent and the Secured Parties; and (iii) to deliver any
and all certificates or instruments evidencing the same to the Agent on or
before the close of business on the fifth (5th) Business Day following the
receipt thereof by the Company, in the exact form received together with the
Necessary Endorsements, to be held by the Agent subject to the terms of this
Agreement as Collateral.

 

 

 

 

 

 

 

 



6  

 

 

9.                  Rights and Remedies Upon Default.

 

(a)               Upon the occurrence of any Event of Default and at any time
thereafter, the Agent and the Secured Parties, acting through the Agent by
written direction to the Agent, shall have the right to exercise all of the
remedies conferred hereunder and under the Notes, and the Agent and the Secured
Parties shall have all the rights and remedies of a secured party under the UCC.
Without limitation, the Agent, for the benefit of itself and the Secured
Parties, shall have the rights and powers listed below and shall act in
accordance with such rights and powers:

 

(i)                 All rights of the Company to exercise the voting and other
consensual rights with respect to the Pledged Collateral it would otherwise be
entitled to exercise shall immediately cease, and all such rights shall
thereupon become vested in the Agent, which shall have the sole right to
exercise such voting and other consensual rights.

 

(ii)              All rights of the Company to receive dividends, distributions
or other proceeds of the Pledged Collateral which it would otherwise be
authorized to receive and retain shall immediately cease and all such rights
shall thereupon become vested in the Agent, which shall have the sole right to
receive and hold such dividends, distributions or other proceeds as Pledged
Collateral.

 

(iii)            The Agent may, without notice except as specified herein, sell
all of the Pledged Collateral pledged by the Company or any part thereof in one
or more parcels at public or private sale, at any exchange, broker's board or at
any of the Agent's offices or elsewhere, for cash, on credit, or for future
delivery, at such price or prices and upon such other terms as Agent deems
commercially reasonable. The Company acknowledges and agrees that such a private
sale may result in prices and other terms which may be less favorable to the
seller than if such sale were a public sale. The Company agrees that, to the
extent notice of sale shall be required by law, at least ten (10) days’ notice
to the Company of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. At any
sale of any of the Pledged Collateral, if permitted by law, the Agent (if so
directed by the Required Holders in writing) and any Secured Party may bid
(which bid may be, in whole or in part, in the form of cancellation of
indebtedness) for the purchase of such Pledged Collateral or any portion
thereof. The Agent shall not be obligated to make any sale of Pledged Collateral
regardless of notice of sale having been given. The Agent may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. The Agent shall be under no obligation to
delay a sale of any of the Pledged Collateral for the period of time necessary
to permit the issuing corporation of such securities to register such securities
for public sale under the Securities Act of 1933, as amended (the “Securities
Act”), or under applicable state securities laws (collectively, the “Securities
Laws”), even if the Issuer would agree to do so. To the extent permitted by law,
the Company hereby specifically waives all rights of redemption, stay or
appraisal which such Pledgor has or may have under any law now existing or
hereafter enacted; provided, however, that the foregoing waiver shall inure to
the benefit of only the Agent and the Secured Parties and their respective
successors and permitted assigns.

 

(iv)             All cash proceeds received by the Agent in respect of any sale
of, collection from, or other realization upon all or any part of the Pledged
Collateral shall be applied to the Obligations, in each case, in accordance with
the terms hereof.

 

 

 

 

 

 

 

 



7  

 

 

(v)               Each Pledgor recognizes that the Agent may be unable to effect
a public sale of all or part of the Pledged Collateral and may be compelled to
resort to one or more private sales to a restricted group of purchasers who will
be obligated to agree, among other things, to acquire such Pledged Collateral
for their own account, for investment and not with a view to the distribution or
resale thereof. Each Pledgor acknowledges that any such private sales may be at
prices and on terms less favorable to the seller than if sold at public sales
and agrees that such private sales shall be deemed to have been made in a
commercially reasonable manner, and that Agent has no obligation to delay sale
of any such Pledged Collateral for the period of time necessary to permit the
issuer of such Pledged Collateral to register such Pledged Collateral for public
sale under the Securities Act or under applicable state securities laws.

 

(b)               The Agent shall comply with any applicable law in connection
with a disposition of Collateral and such compliance will not be considered
adversely to affect the commercial reasonableness of any sale of the Collateral.
The Agent may sell the Collateral without giving any warranties and may
specifically disclaim such warranties. If the Agent sells any of the Collateral
on credit, the Company will only be credited with payments actually made by the
purchaser and received by the Agent or party acting on behalf of the Agent. In
addition, the Company waives any and all rights that it may have to a judicial
hearing in advance of the enforcement of any of the Agent’s rights and remedies
hereunder, including, without limitation, its right following an Event of
Default to take immediate possession of the Collateral and to exercise its
rights and remedies with respect thereto.

 

10.              Applications of Proceeds.

 

(a)               The Agent shall apply the proceeds of any sale, collection,
foreclosure, disposition or other realization of the Collateral hereunder in the
following order of application:

 

(i)                 first, to the payment of all amounts payable under this
Agreement and the Agent Fee Letter on account of the Agent’s fees and any fees,
costs and expenses (including, without limitation, any taxes, fees and other
costs incurred in connection with the transactions contemplated hereunder and
reasonable fees and expenses of legal counsel to the Agent) or other liabilities
of any kind incurred by the Agent or any custodian, agent or sub-agent of the
Agent in connection with this Agreement or any other Transaction Document or the
Agent performing its obligations hereunder or thereunder or the transactions
contemplated hereunder;

 

(ii)              second, to satisfaction of the Obligations pro rata among the
Secured Parties (as the Agent is directed in writing by all Secured Parties,
which written direction shall be based on then-outstanding principal amounts of
the Notes at the time of any such determination);

 

(iii)            third, to the payment of any other amounts required by
applicable law; and

 

(iv)             fourth, to the Company any surplus proceeds.

 

(b)               In the event that there are any proceeds from any sale,
collection, foreclosure, disposition or other realization upon any Pledged
Collateral remaining after application in accordance with Section 10(a)(i)
above, each of the Secured Parties and the Company hereby (i) agrees (on behalf
of itself and its Affiliates) that the Agent shall have no liability to Company,
any Secured Party or any of their respective Affiliates for applying such
remaining proceeds in accordance with written directions received by the Agent
from all of the Secured Parties or pursuant to a court order issued by a court
of competent jurisdiction and (ii) waives (on behalf of itself and its
Affiliates) any and all claims and causes of action against the Agent for
applying such remaining proceeds in accordance with any such written directions
or court order.

 

 

 

 



8  

 

 

 

(c)               In the event that the Agent receives proceeds from any sale,
collection, foreclosure, disposition or other realization upon any Pledged
Collateral and has not received a written direction signed by all of the Secured
Parties setting forth the amount of such proceeds payable to each Secured Party
pursuant to Section 10(a)(ii) above, each of the Secured Parties and Company
hereby (i) agrees that after applying such proceeds in accordance with Section
10(a)(i) above, the Agent may (x) retain such remaining proceeds, for the
benefit of the Secured Parties, until such time as (A) the Agent has received a
written direction signed by all of the Secured Parties setting forth the amount
of such proceeds payable to each Secured Party pursuant to Section 10(a)(ii)
above or (B) a court order has been issued by a court of competent jurisdiction
directing the manner in which the Agent shall distribute such remaining proceeds
or (y) interplead the amount of the distributions that should be made pursuant
to clauses (ii) through (iv) of Section 10(a) above in any court of competent
jurisdiction, without further responsibility in respect of such distributions
under this Section 10 and (ii) waives any and all claims and causes of action
against the Agent for taking any actions permitted by the immediately preceding
clause (i) of this Section 10(c).

 

(d)               If, upon the sale or other disposition of the Collateral, the
proceeds thereof are insufficient to pay all amounts to which the Agent and the
Secured Parties are legally entitled, the Company will be liable for the
deficiency, together with interest thereon, at the rate set forth in the Notes,
and the reasonable fees, costs and expenses of any attorneys employed by the
Agent or the Secured Parties to collect such deficiency. To the extent permitted
by applicable law, the Company waives all claims, damages and demands against
the Secured Parties and the Agent arising out of the repossession, removal,
retention or sale of the Collateral, unless, with respect to the Secured
Parties, due solely to the gross negligence or willful misconduct of the Secured
Parties as determined by a final judgment (not subject to further appeal) of a
court of competent jurisdiction.

 

11.              Securities Law Provision. The Company recognizes that the Agent
may be limited in its ability to effect a sale to the public of all or part of
the Pledged Shares by reason of certain prohibitions in the Securities Laws and
may be compelled to resort to one or more sales to a restricted group of
purchasers who may be required to agree to acquire the Pledged Shares for their
own account, for investment and not with a view to the distribution or resale
thereof. The Company agrees that sales so made may be at prices and on terms
less favorable than if the Pledged Shares were sold to the public, and that the
Agent has no obligation to delay the sale of any Pledged Shares for the period
of time necessary to register the Pledged Shares for sale to the public under
the Securities Laws. The Company shall cooperate with the Agent in its attempt
to satisfy any requirements under the Securities Laws applicable to the sale of
the Pledged Shares by the Agent.

 

12.              Costs and Expenses. The Company agrees to pay, promptly upon
demand, (i) the fees set forth in the Agent Fee Letter, (ii) all reasonable
out-of-pocket fees, costs and expenses incurred by the Agent and its agents in
the preparation, execution, delivery, filing, recordation, administration,
continuation or enforcement of this Agreement or any other Transaction Document
or any consent, amendment, waiver or other modification relating hereto or
thereto, or the transactions contemplated thereby or the exercise of rights or
performance of obligations by the Agent thereunder, (iii) all reasonable
out-of-pocket fees, expenses and disbursements of legal counsel and any
auditors, accountants, consultants or appraisers or other professional advisors
and agents engaged by the Agent incurred in connection with the negotiation,
preparation, closing, administration, continuation, performance or enforcement
of this Agreement or any other Transaction Document or any consent, amendment,
waiver or other modification relating hereto or thereto, or the transactions
contemplated thereby or the exercise of rights or performance of obligations by
the Agent thereunder and any other document or matter requested by Company and
(iv) all reasonable out-of-pocket costs and expenses incurred by the Agent and
its agents in creating, perfecting, preserving, releasing or enforcing the
Agent’s liens on and security interest in the Pledged Collateral, including, in
connection with any filing or recording required or permitted hereunder, any
filing and recording fees, expenses and taxes, stamp or documentary taxes, and
any expenses of any searches reasonably required by the Agent. The Company shall
also pay all other claims and charges which in the reasonable opinion of the
Agent or the Required Holders is reasonably likely to prejudice, imperil or
otherwise affect the Collateral or the security interests therein. The Company
will also pay, promptly upon demand, any and all reasonable fees, costs and
expenses of the Agent, including the reasonable fees, expenses and disbursements
of its legal counsel and of any auditors, accountants, consultants or appraisers
or other professional advisors, experts and agents, which the Agent, for the
benefit of itself and the Secured Parties, or the Secured Parties may incur in
connection with (i) the protection, preservation, satisfaction, foreclosure,
collection or enforcement of the Collateral subject to this Agreement and the
security interest therein and lien thereon, (ii) the enforcement of this
Agreement, (iii) the custody or preservation of, or the sale of, collection
from, or other realization upon, any of the Collateral, or (iv) the exercise or
enforcement of any of the rights of collection of the Secured Parties under the
Notes. Such fees shall be paid within fifteen (15) days of submission of a
request by the Agent to the Company and the Company shall promptly notify the
Agent and the Secured Parties of the payment of such fees. Each of the parties
hereto hereby acknowledges and agrees that the Agent Fee Letter shall constitute
a Transaction Document, and all fees, costs, expenses and compensation payable
thereunder shall constitute Obligations secured equally and ratably by the
Collateral. All of the agreements in this Section 12 will survive and remain
operative and in full force and effect regardless of the repayment of the
Obligations, the termination of this Agreement or the resignation or removal of
the Agent.

 

 

 

 

 

 

 



9  

 

 

13.              Security Interests Absolute. All rights of the Agent and the
Secured Parties and all obligations of the Company hereunder, shall be absolute
and unconditional, irrespective of: (a) any lack of validity or enforceability
of this Agreement, the Notes or any agreement entered into in connection with
the foregoing, or any portion hereof or thereof; (b) any change in the time,
manner or place of payment or performance of, or in any other term of, all or
any of the Obligations, or any other amendment or waiver of or any consent to
any departure from the Notes or any other agreement entered into in connection
with the foregoing; (c) any exchange, release or nonperfection of any of the
Collateral, or any release or amendment or waiver of or consent to departure
from any other collateral for, or any guarantee, or any other security, for all
or any of the Obligations; or (d) any other circumstance which might otherwise
constitute any legal or equitable defense available to the Company, or a
discharge of all or any part of the security interests granted hereby. Until the
Obligations shall have been paid and performed in full, the rights of the Agent
and the Secured Parties shall continue even if the Obligations are barred for
any reason, including, without limitation, the running of the statute of
limitations or bankruptcy. The Company expressly waives presentment, protest,
notice of protest, demand, notice of nonpayment and demand for performance. In
the event that at any time any transfer of any Collateral or any payment
received by the Agent or the Secured Parties hereunder shall be deemed by final
order of a court of competent jurisdiction to have been a voidable preference or
fraudulent conveyance under the bankruptcy or insolvency laws of the United
States, or shall be deemed to be otherwise due to any party other than the Agent
or the Secured Parties, then, in any such event, the Company’s obligations
hereunder shall survive cancellation of this Agreement, and shall not be
discharged or satisfied by any prior payment thereof and/or cancellation of this
Agreement, but shall remain a valid and binding obligation enforceable in
accordance with the terms and provisions hereof. The Company waives all right to
require the Agent or the Secured Parties to proceed against any other person or
entity or to apply any Collateral which the Agent or the Secured Parties may
hold at any time, or to marshal assets, or to pursue any other remedy. The
Company waives any defense arising by reason of the application of the statute
of limitations to any obligation secured hereby.

 

14.              Term of Agreement. This Agreement and the Liens granted hereby
shall terminate on the date on which all payments under the Notes have been
indefeasibly paid in full and all other Obligations have been paid or
discharged; provided, however, that all indemnities of the Company contained in
this Agreement shall survive and remain operative and in full force and effect
regardless of the repayment of the Obligations, the termination of this
Agreement or the resignation or removal of the Agent. Upon such termination, the
Agent, at the written request and expense of the Company, will promptly execute
and deliver to the Company a proper instrument or instruments (including UCC
termination statements on form UCC-3) acknowledging the satisfaction and
termination of this Agreement, and will duly assign, transfer and deliver to the
Company (without recourse and without any representation or warranty) such of
the Pledged Collateral as may be in the possession of the Agent and as has not
theretofore been sold or otherwise applied or released pursuant to this
Agreement.

 

15.              Power of Attorney; Further Assurances.

 

(a)               The Company authorizes the Agent, acting on behalf of itself
and the Secured Parties, as set forth herein, and does hereby make, constitute
and appoint the Agent and its agents, successors or assigns with full power of
substitution, as the Company’s true and lawful attorney-in-fact, with power, in
the name of the Agent or the Company, to, after the occurrence and during the
continuance of an Event of Default, generally, at the option of the Agent (or at
the direction of the Required Holders), and at the expense of the Company, at
any time, or from time to time, to execute and deliver any and all documents and
instruments and to do all acts and things which the Agent or the Required
Holders deem necessary to protect, preserve and realize upon the Collateral and
the security interests granted therein in order to effect the intent of this
Agreement and the Notes all as fully and effectually as the Company might or
could do; and the Company hereby ratifies all that said attorney shall lawfully
do or cause to be done by virtue hereof. This power of attorney is coupled with
an interest and shall be irrevocable for the term of this Agreement and
thereafter as long as any of the Obligations shall be outstanding. The
designation set forth herein shall be deemed to amend and supersede any
inconsistent provision in the Organizational Documents or other documents or
agreements to which the Company is subject or to which the Company is a party.

 

 

 



10  

 

 

(b)               The Company hereby irrevocably appoints the Agent as the
Company’s attorney-in-fact, with full authority in the place and instead of the
Company and in the name of the Company, to take any action and to execute any
instrument which the Agent or the Required Holders may deem necessary or
advisable to accomplish the purposes of this Agreement, including the filing of
one or more financing or continuation statements and amendments thereto,
relative to any of the Collateral without the signature of the Company where
permitted by law and ratifies all such actions taken by the Agent. This power of
attorney is coupled with an interest and shall be irrevocable for the term of
this Agreement and thereafter as long as any of the Obligations shall be
outstanding.

 

16.              Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto or by
electronic mail at the e-mail address set forth on the signature pages attached
hereto prior to 5:30 p.m. (New York time) on a Business Day, (b) the next
Business Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number set forth on the signature pages
attached hereto or by electronic mail at the e-mail address set forth on the
signature pages attached hereto on a day that is not a Business Day or later
than 5:30 p.m. (New York time) on any Business Day, (c) the 2nd Business Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as set forth on the signature pages attached hereto (or, in the case of a Person
that becomes a Secured Party after the date hereof, in the Security Agreement
Joinder pursuant to which such Person becomes a party hereto) or such other
address as the recipient party to whom notice is to be given may have furnished
to the other party in writing in accordance herewith.

 

17.              Agent.

 

(a)               Appointment. The Secured Parties, by their acceptance of the
benefits of the Agreement, hereby designate Cortland Capital Market Services LLC
as the Agent to act as specified herein. Each Secured Party shall be deemed
irrevocably to authorize and direct the Agent to take such action on its behalf
under the provisions of this Agreement and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Agent by the terms hereof and thereof and such other powers as
are reasonably incidental thereto. The Agent may perform any and all of its
duties hereunder and exercise its rights and powers hereunder by or through any
one or more sub-agents appointed by it, and will not be responsible for any
misconduct or negligence on the part of any of them. The Agent and any such
sub-agent may perform any and all of its duties hereunder and exercise its
rights and powers hereunder by or through their respective Affiliates. The
exculpatory and indemnification provisions of this Agreement shall apply to any
such sub-agent and to the Affiliates of the Agent and any such sub-agent. All of
the rights, benefits, and privileges (including the exculpatory and
indemnification provisions) of this Agreement shall apply to any such sub-agent
and to the Affiliates of any such sub-agent as if such sub-agent and Affiliates
were named herein.

 

(b)               Nature of Duties. The Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement. Without
limiting the generality of the foregoing, (i) the Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the Agent is
instructed in writing to exercise by the Required Holders (or such greater
number of Holders as may be expressly required herein); provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its legal counsel, may expose the Agent to liability or that is contrary to this
Agreement or any other Transaction Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under the Bankruptcy Code, and (ii) neither the Agent nor any of its partners,
officers, directors, employees or agents shall be liable for any action taken or
not taken by it as such under this Agreement or hereunder or in connection
herewith or therewith, be responsible for the consequence of any oversight or
error of judgment or answerable for any loss, unless caused solely by it or its
gross negligence or willful misconduct as determined by a final judgment (not
subject to further appeal) of a court of competent jurisdiction, and then only
for direct damages to the extent provided by law and not for any lost profits or
special, indirect or consequential damages or (to the fullest extent a claim for
punitive damages may lawfully be waived) any punitive damages; provided,
further, that neither the Agent nor any of its partners, officers, directors,
employees or agents shall be liable for any action taken or not taken by it with
the consent or at the request of the Required Holders (or such greater number of
Holders as may be expressly required herein). The duties of the Agent shall be
mechanical and administrative in nature; the Agent shall not have by reason of
this Agreement or any other related agreement a fiduciary relationship or other
implied duties under this Agreement or any other related agreement, or in
respect of the Company or any Secured Party, regardless of whether an Event of
Default has occurred and is continuing; and nothing in the Agreement or any
other related agreement, expressed or implied, is intended to or shall be so
construed as to impose upon the Agent any obligations in respect of this
Agreement or any other related agreement except as expressly set forth herein
and therein.

 

 

 



11  

 

 

(c)               Other Agreements. The Agent has accepted and is bound by this
Agreement. The Agent will not otherwise be bound by, or be held obligated by,
the provisions of any note purchase agreement, indenture, note or other
agreement (other than this Agreement and the other documents executed by the
Agent in connection herewith).

 

(d)               Lack of Reliance on the Agent. Independently and without
reliance upon the Agent, each Secured Party, to the extent it deems appropriate,
has made and shall continue to make (i) its own independent investigation of the
financial condition and affairs of the Company and its subsidiaries in
connection with such Secured Party’s purchase of Notes, the creation and
continuance of the Obligations, the transactions contemplated by the Transaction
Documents, and the taking or not taking of any action in connection therewith,
and (ii) its own appraisal of the creditworthiness of the Company, and of the
value of the Collateral from time to time, and the Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any
Secured Party with any credit, market or other information with respect thereto,
whether coming into its possession before any Obligations are incurred or at any
time or times thereafter. The Agent shall not be responsible to the Company or
any Secured Party for any recitals, statements, information, financial
statements, representations or warranties herein or in any document, certificate
or other writing delivered in connection herewith, or for the execution,
effectiveness, genuineness, validity, enforceability, perfection,
collectability, priority or sufficiency of this Agreement or any other related
agreement or any contracts or insurance policies, or for the financial condition
of the Company or the value of any of the Collateral, or have any duty to
ascertain or be required to make any inquiry concerning either the performance
or observance of any of the terms, provisions or conditions of this Agreement or
any other related agreement, or the financial condition of the Company, or the
value of any of the Collateral, or the existence or possible existence or
absence of any default or Event of Default under this Agreement, Notes or any of
the other related agreement, or the contents of any certificate, report or other
document delivered under this Agreement, Notes or any of the other related
agreement or in connection therewith. It is acknowledged and agreed by the
Secured Parties and the Company that the Agent (i) has undertaken no analysis of
this Agreement or the Pledged Collateral and (ii) has made no determination as
to (x) the validity, enforceability, perfection, collectability, priority or
sufficiency of any Liens granted or purported to be granted pursuant to this
Agreement or (y) the accuracy or sufficiency of the documents, filings,
recordings and other actions taken, or to be taken, to create, perfect or
maintain the existence, perfection or priority of the Liens granted or purported
to be granted pursuant to this Agreement. The Agent shall be entitled to assume
that all Liens purported to be granted pursuant to this Agreement are valid and
perfected Liens having the priority intended by the Secured Parties and this
Agreement.

 

(e)               Certain Rights of the Agent. The Agent shall have the right to
take any action with respect to the Collateral, on behalf of itself and all of
the Secured Parties. Whenever reference is made in this Agreement to any action
by, consent, designation, specification, requirement or approval of, notice,
request or other communication from, or other direction given or action to be
undertaken or to be (or not to be) suffered or omitted by the Agent to any
amendment, waiver or other modification of this Agreement to be executed (or not
to be executed) by the Agent or to any election, decision, opinion, acceptance,
use of judgment, expression of satisfaction or other exercise of discretion,
rights or remedies to be made (or not to be made) by the Agent, it is understood
that in all cases the Agent shall be fully justified in failing or refusing to
take any such action under this Agreement as it deems appropriate. This
provision is intended solely for the benefit of the Agent and its successors and
permitted assigns and is not intended to and will not entitle the other parties
hereto to any defense, claim or counterclaim under or in relation to any
Transaction Document, or confer any rights or benefits on any party hereto. The
Agent shall be entitled to refrain from any act or the taking of any action
(including the failure to take an action) in connection herewith or from the
exercise of any power, discretion or authority vested in it hereunder or
thereunder unless and until the Agent shall have received written instructions
in respect thereof from the Required Holders (or such greater number of Holders
as may be expressly required herein) and, upon receipt of such instructions from
the Required Holders (or such greater number of Holders as may be expressly
required herein), the Agent shall be entitled to act or (where so instructed)
refrain from action, or to exercise such power, discretion or authority, in
accordance with such instructions. The Agent may at any time solicit written
confirmatory instructions from the Required Holders (or such greater number of
Holders as may be expressly required herein) or request an order of a court of
competent jurisdiction as to any action that it may be requested or required to
take, or that it may propose to take, in the performance of any of its
obligations under this Agreement. If such instructions or order are not provided
despite the Agent’s request therefor, the Agent shall be entitled to refrain
from such act or taking such action and may suspend performance of such
obligations as it determines to be appropriate until it receives such
instructions or order, and if such action is taken, shall be entitled to
appropriate indemnification from the Secured Parties in respect of actions to be
taken by the Agent; and the Agent shall not incur liability to any person or
entity by reason of so refraining. Without limiting the foregoing, (a) no
Secured Party shall have any right of action whatsoever against the Agent as a
result of the Agent acting or refraining from acting hereunder in accordance
with the terms of the Agreement or any other related agreement, and the Company
shall have no right to question or challenge the authority of, or the
instructions given to, the Agent pursuant to the foregoing except in the case of
the gross negligence or willful misconduct of the Agent as determined by a final
judgment (not subject to further appeal) of a court of competent jurisdiction
and (b) the Agent shall not be required to take any action which the Agent
believes (i) could reasonably be expected to expose it to personal liability, or
(ii) require it to expend or risk its own funds, or (iii) is contrary to this
Agreement, the Notes, any other related agreement or applicable law.

 

 

 



12  

 

 

(f)                Reliance. The Agent shall be entitled to conclusively rely,
and shall be fully protected in relying, upon any writing, facsimile,
resolution, notice, statement, certificate, telex, teletype or telecopier
message, cablegram, radiogram, order or other document, sent or made by the
Company or any Secured Party, without being required to determine the
authenticity thereof or the correctness of any fact stated therein or the
propriety or validity of service thereof, upon any judicial order or judgment
pertaining to the Agreement, the Notes, the Agent Fee Letter and any other
related agreement and the transactions contemplated thereunder, and, with
respect to all legal matters pertaining to the Agreement, the Notes, the Agent
Fee Letter and any other related agreement and its duties thereunder, upon any
advice, opinion or statement of legal counsel selected by it and upon all other
matters pertaining to this Agreement, the Notes, the Agent Fee Letter and any
other related agreement and its duties thereunder, upon advice of independent
consultants and other experts selected by it, and may assume that any Person
purporting to give notice or receipt or advice or make any statement or execute
any document in connection with the provisions hereof or the other Transaction
Documents has been duly authorized to do so. Anything to the contrary
notwithstanding, the Agent shall have no obligation whatsoever to any Secured
Party to assure that the Collateral exists or is owned by the Company or is
cared for, protected or insured or that the liens granted pursuant to this
Agreement have been properly or sufficiently or lawfully created, perfected, or
enforced or are entitled to any particular priority.

 

(g)               Limitations on Duty of Agent in Respect of Pledged Collateral.

 

(i)                 Beyond its obligations under Sections 4 and 6 hereof and the
exercise of reasonable care in the custody of Pledged Collateral in its
possession, the Agent will have no duty as to any Pledged Collateral in its
possession or control or in the possession or control of any agent or bailee or
any income thereon or as to preservation of rights against prior parties or any
other rights pertaining or otherwise perfecting or maintaining the perfection of
any Liens on the Pledged Collateral. The Agent will be deemed to have exercised
reasonable care in the custody of the Pledged Collateral in its possession if
the Pledged Collateral is accorded treatment substantially equal to that which
it accords its own property, and the Agent will not be liable or responsible for
any loss or diminution in the value of any of the Pledged Collateral by reason
of the act or omission of any carrier, forwarding agency or other agent or
bailee selected by the Agent in good faith.

 

(ii)              The Agent will not be responsible for the existence,
genuineness or value of any of the Pledged Collateral or for the validity,
perfection, priority or enforceability of the Liens in any of the Pledged
Collateral, whether impaired by operation of law or by reason of any action or
omission to act on its part hereunder, except to the extent such action or
omission constitutes gross negligence or willful misconduct on the part of the
Agent, for the validity or sufficiency of the Pledged Collateral or any
agreement or assignment contained therein, for the validity of the title of the
Company to the Pledged Collateral, for insuring the Pledged Collateral or for
the payment of taxes, charges, assessments or Liens upon the Pledged Collateral
or otherwise as to the maintenance of the Pledged Collateral. The Agent hereby
disclaims any representation or warranty to the present and future holders of
the Obligations concerning the perfection of the Liens granted hereunder or in
the value of any of the Pledged Collateral.

 

(h)               Security or Indemnity in favor of the Agent(i). The Agent will
not be required to advance or expend any funds or otherwise incur any financial
liability in the performance of its duties or the exercise of its powers or
rights hereunder unless it has been provided with security or indemnity
reasonably satisfactory to it against any and all liability or expense which may
be incurred by it by reason of taking or continuing to take such action.

 

 

 

 

 

 

 



13  

 

 

(i)                 Indemnification. To the extent that the Agent is not
reimbursed and indemnified by the Company, the Secured Parties, shall severally,
and not jointly, reimburse and indemnify the Agent and its Affiliates, and each
and all of their respective partners, members, shareholders, officers,
directors, employees, trustees, attorneys and agents (and any other persons with
other titles that have similar functions) and (in each case) their respective
heirs, representatives, successors and assigns (each of the foregoing, an “Agent
Indemnitee”), in proportion to the outstanding amount of their respective
principal amounts of the Notes on the date on which indemnification is sought
under this Section 17(i) (or, if indemnification is sought after the date upon
which the Notes have been paid in full, in proportion to the outstanding amount
of their respective principal amounts of the Notes immediately prior to such
date), from and against any and all losses, claims, liabilities, obligations,
damages, penalties, suits, actions, judgments, costs, taxes, disbursements and
expenses of any kind or nature whatsoever which may be imposed on, incurred by
or asserted against any Agent Indemnitee in performing its duties hereunder or
under any other related agreement, or in any way relating to or arising out of
this Agreement and any other related agreement, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY,
OR SOLE NEGLIGENCE OF SUCH AGENT INDEMNITEE; provided, no Agent Indemnitee will
be entitled to indemnification hereunder of any such losses, claims,
liabilities, obligations, damages, penalties, suits, actions, judgments, costs,
taxes, disbursements and expenses which result from the gross negligence or
willful misconduct of such Agent Indemnitee as determined by a final,
nonappealable decision of a court of competent jurisdiction. Prior to taking any
action or further action hereunder as the Agent, the Agent may require each
Secured Party to deposit with it sufficient sums as it determines in good faith
is necessary to protect the Agent for costs and expenses associated with taking
such action or further action; provided, in no event shall this sentence require
any Secured Party to indemnify any Agent Indemnitee against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement in excess of an amount in proportion to the outstanding amount of
their respective principal amounts of the Notes on the date on which
indemnification is sought under this Section 17(i) (or, if indemnification is
sought after the date upon which the Notes have been paid in full, in proportion
to the outstanding amount of their respective principal amounts of the Notes
immediately prior to such date); and provided further, this sentence shall not
be deemed to require any Secured Party to indemnify any Agent Indemnitee against
any liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement described in the proviso in the immediately preceding
sentence. All of the agreements in this Section 17(i) will survive and remain
operative and in full force and effect regardless of the repayment of the
Obligations, the termination of this Agreement or the resignation or removal of
the Agent.

 

(j)                 Resignation or Removal of the Agent.

 

(i)                 The Agent may resign from the performance of all its
functions and duties under this Agreement and the other Transaction Documents at
any time by giving not less than 30 days’ prior written notice to the Company
and the Secured Parties, and, subject to the appointment of a successor Agent
and the acceptance of such appointment by the successor Agent, the Agent may be
removed at any time by the Secured Parties. Such resignation or removal shall
take effect upon the appointment of a successor Agent pursuant to clauses (ii)
and (iii) below.

 

(ii)              Upon any such notice of resignation or removal, the Required
Holders shall appoint a successor Agent hereunder.

(iii)            If a successor Agent shall not have been so appointed within 30
days after the retiring Agent gave notice of resignation or was removed, the
retiring Agent may, at its option, (i) appoint a successor Agent who shall serve
as successor Agent until such time, if any, as the Secured Parties appoint a
successor Agent as provided above or (ii) petition any court of competent
jurisdiction or may interplead the Company and the Secured Parties in a
proceeding for the appointment of a successor Agent, and, in each cash, all
fees, costs and expenses, including, but not limited to, extraordinary fees
associated with the filing of interpleader and expenses associated therewith,
shall be payable by the Company on demand; provided, that, notwithstanding the
foregoing, in the case of a resignation by the Agent, if no successor Agent has
been appointed by the 30th day after the date the Agent has given notice of its
resignation in accordance with clause (i) above, the Agent’s resignation shall
nevertheless become effective and the Secured Parties shall thereafter perform
all of the duties of the Agent under this Agreement until such time, if any, as
the Secured Parties appoint a successor Agent.

 

(k)               Rights with respect to Collateral. Each Secured Party agrees
with all other Secured Parties and the Agent (i) that it shall not, and shall
not attempt to, exercise any rights with respect to its security interest in the
Collateral, whether pursuant to any other agreement or otherwise (other than
pursuant to this Agreement), and (ii) that such Secured Party has no other
rights with respect to the Collateral other than as set forth in this Agreement,
the Notes and any other related agreements. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent and the retiring Agent shall be discharged from
its duties and obligations under this Agreement. The retiring Agent will (at the
sole expense of the Company) promptly transfer all Liens and collateral security
within its possession or control to the possession or control of the successor
Agent and will execute such instruments and assignments as may be reasonably
requested by the successor Agent to transfer to the successor Agent all Liens,
interests, rights, powers and remedies of the predecessor Agent in respect of
this agreement or the Pledged Collateral. After any retiring Agent’s resignation
or removal hereunder as collateral agent, the provisions of this Agreement,
including without limitation the immunities granted to it in Sections 12, 17 and
18(j) hereof shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent hereunder and any actions taken in accordance
with this clause (l).

 

 

 



14  

 

 

18.              Miscellaneous.

 

(a)               No course of dealing between the Company and the Agent or any
Secured Party, nor any failure to exercise, nor any delay in exercising, on the
part of the Agent or any Secured Party, any right, power or privilege hereunder
or under the Notes shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or thereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

 

(b)               All of the rights and remedies of the Agent and the Secured
Parties with respect to the Collateral, whether established hereby or by the
Notes or by any other agreements, instruments or documents or by law shall be
cumulative and may be exercised singly or concurrently.

 

(c)               This Agreement, together with any exhibits and schedules
hereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into this Agreement and any exhibits and schedules hereto. No
provision of this Agreement may be waived, modified, supplemented or amended
except in a written instrument signed by the Company, the Secured Parties and
the Agent.

 

(d)               No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right or any other right, power or remedy.

 

(e)               This Agreement shall be binding upon and inure to the benefit
of the parties and their successors and permitted assigns. The Company may not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Required Holders. Each of the Secured Parties and the
Company agree that, notwithstanding anything to the contrary in the Purchase
Agreement or any other Transaction Document, no Person may become a Holder of a
Note after the date hereof and a Secured Party hereunder (whether through a
sale, transfer or assignment to such Person of any Holder’s rights or interests
in all or a portion of any Note or any other Obligations, or otherwise), unless,
on or prior to the date such Person becomes a Holder of a Note, such Person (i)
agrees in writing to be bound by the terms of this Agreement as a “Secured
Party” by executing and delivering a Security Agreement Joinder to the Agent and
(ii) provides the Agent with all documentation and other information that the
Agent requests in order to comply with the Agent’s obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), and the results of any such “know your customer” or similar
investigation conducted by the Agent shall be satisfactory to the Agent. Any
sale, transfer or assignment to any Person of any Secured Party’s rights or
interests in all or a portion of any Note or any other Obligations made in
violation of the provisions of this Section 18(e) shall be void ab initio.

 

(f)                Promptly following a request made by the Agent to a Holder,
such Holder shall notify the Collateral Agent of the outstanding principal
amount of Notes held by such Holder at such time.

 

(g)               Each party shall take such further action and execute and
deliver such further documents as may be necessary or appropriate in order to
carry out the provisions and purposes of this Agreement.

 

 

 

 



15  

 

 

(h)               This Agreement shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Agreement shall be governed by, the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. The Company, each Holder and the Agent hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law. In the event that
any provision of this Agreement is invalid or unenforceable under any applicable
statute or rule of law, then such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform
with such statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Agreement. Nothing contained herein shall be deemed
or operate to preclude any Holder or the Agent from bringing suit or taking
other legal action against the Company in any other jurisdiction to enforce a
judgment or other court ruling in favor of any Holder or the Agent. THE COMPANY,
EACH HOLDER AND THE AGENT HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

(i)                 This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.

 

(j)                 The Company shall defend, indemnify, pay, reimburse and hold
harmless the Secured Parties and the Agent and each of their respective
Affiliates, and each and all of their respective partners, members,
shareholders, officers, directors, employees, trustees, attorneys and agents
(and any other persons with other titles that have similar functions) and (in
each case) their respective heirs, representatives, successors and assigns (each
of the foregoing, an “Indemnitee”) from and against any and all losses, claims,
liabilities, obligations, damages, penalties, suits, actions, judgments, costs,
taxes, disbursements and expenses, of any kind or nature (including fees
relating to the cost of investigating, defending and otherwise addressing any of
the foregoing, including reasonable fees and expenses of legal counsel selected
by any Indemnitee, whether or not suit is brought), whether direct, indirect or
consequential and whether based on any federal, state or foreign laws, statutes,
rules or regulations (including securities and commercial laws, statutes, rules
or regulations and environmental laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by or asserted against
any Indemnitee in any way related to or arising from or alleged to arise from
this Agreement or the Collateral, or in any way related to or arising from or
alleged to arise from the execution, delivery, performance, administration or
enforcement of this Agreement, including any of the foregoing relating to the
violation of, noncompliance with or liability under, any law applicable to or
enforceable against any Company or any of its Affiliates or any of the Pledged
Collateral, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH
INDEMNITEE; provided, no Indemnitee will be entitled to indemnification
hereunder of any such losses, claims, liabilities, obligations, damages,
penalties, suits, actions, judgments, costs, taxes, disbursements and expenses
which result from the gross negligence or willful misconduct of such Indemnitee
as determined by a final, nonappealable decision of a court of competent
jurisdiction. To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this Section 18(j) may be unenforceable in whole or
in part because they are violative of any law or public policy, the Company
shall contribute the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all indemnified amounts
incurred by the Indemnitees or any of them. All of the agreements in this
Section 18(j) will survive and remain operative and in full force and effect
regardless of the repayment of the Obligations, the termination of this
Agreement or the resignation or removal of the Agent.

 

 

 

 



16  

 

 

(k)               Nothing in this Agreement shall be construed to subject the
Agent or any Secured Party to liability as an officer or director of the Company
or a partner in any of the Company’s direct or indirect subsidiaries that is a
partnership or as a member in any of the Company direct or indirect subsidiaries
that is a limited liability company, nor shall the Agent or any Secured Party be
deemed to have assumed any obligations under any partnership agreement or
limited liability company agreement, as applicable, of any the Company or any of
its direct or indirect subsidiaries or otherwise, unless and until the Agent or
any such Secured Party, as applicable, exercises its right to be substituted for
the Company as a partner or member, as applicable, pursuant hereto.

 

(l)                 To the extent that the grant of the security interest in the
Collateral and the enforcement of the terms hereof require the consent, approval
or action of any partner or member, as applicable, of the Company or any direct
or indirect subsidiary of the Company or compliance with any provisions of any
of the Organizational Documents, the Company hereby grants such consent and
approval and waive any such noncompliance with the terms of said documents.

 

(m)             The Company and each Secured Party is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) and the Agent (for itself and not on
behalf of any Secured Party), hereby notifies all future Secured Parties,
including subsequent assignees or transferees, that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies the Secured Party, which information includes the name and address of
the Secured Party and other information that will allow the Agent, to identify
the Secured Party in accordance with the Patriot Act. For a non-individual
person such as a business entity, a charity, a trust or other legal entity the
Agent will ask for documentation to verify its formation and existence as a
legal entity. The Agent may also ask to see financial statements, licenses,
identification and authorization documents from individuals claiming authority
to represent the entity or other relevant documentation. The Secured Parties
shall provide such information and take such actions as are requested by the
Agent in order to maintain compliance with the Patriot Act.

 

(n)               In no event shall the Agent be responsible or liable for any
failure or delay in the performance of its obligations hereunder directly or
indirectly caused by events beyond its control, including general labor
disputes, acts of war or terrorism, civil or military disturbances, nuclear or
natural catastrophes or acts of God, and interruptions, losses or malfunctions
of utilities, communications or computer (software and hardware) services;
provided, however, that the Agent, as the case may be, shall use reasonable
efforts which are consistent with accepted practices in the banking industry to
resume performances as soon as practicable under the circumstances.

 

(o)               Section headings herein have been inserted for convenience of
reference only, are not to be considered a part of this Agreement and will in no
way modify or restrict any of the terms or provisions hereof.

 

(p)               Each Secured Party signatory to this Agreement on the date
hereof hereby represents and warrants to the Agent (solely as to itself, and not
as to any other Secured Party) that (x) as of the date hereof, the outstanding
principal amount of the Notes held by such Secured Party is set forth on
Schedule II hereto and (y) on or prior to the date of this Agreement, it has not
assigned all or any portion of its Notes to any Person, except any Person that
is listed on Schedule II attached hereto.

 

 

 

 



17  

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed effective as of December __, 2016.

 



  COMPANY:       PACIFIC ETHANOL, INC., a Delaware corporation               By:
    Name:     Title:           Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Security Agreement]

 



   

 



 

 





  AGENT:       cortland capital market services llc,
as Agent               By:     Name:     Title:  

 

 

 

Address:

Cortland Capital Market Services LLC

225 W. Washington Street, 21st Floor

Chicago, IL 60606

Attention: Ryan Morick and Legal Department

Telecopy no.: (312) 562-5072

E-mail: ryan.morick@cortlandglobal.com;

legal@cortlandglobal.com

 

with a copy (which copy shall not constitute notice) to:

 

Kaye Scholer LLP

250 W. 55th Street

New York, NY 10019

Attention: Alan Glantz

Telecopy no.: (212) 836-6763

E-mail: alan.glantz@kayescholer.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Security Agreement]



   

 

 

[SIGNATURE PAGE OF SECURED PARTIES TO SECURITY AGREEMENT]

 

Name of Secured Party:
_______________________________________________________________

 

Signature of Secured Party (or Authorized Signatory if an entity):
_______________________________

 

Name of Authorized Signatory (if an entity):
_______________________________________________

 

Title of Authorized Signatory (if an entity):
________________________________________________

 

Address of Secured Party:
____________________________________________________________

 

Email Address of Secured Party:
________________________________________________________

 

Facsimile Number of Secured Party:
_____________________________________________________

 

Dated: Effective as of December __, 2016

 

 

 

 

 

 

 

 

 

 

[Signature Page to Security Agreement]



   

 

 

SCHEDULE I

 

TO SECURITY AGREEMENT

 

 



Pledgor Issuer Class of Equity Interest Certificate No. Par Value Per Share
 Number of Shares Percentage of Issuer's Equity Interests Percentage of Issuer’s
Outstanding Shares of Common Stock Pledged Pacific Ethanol, Inc. PE OP CO., a
Delaware corporation Common Stock 7 $0.001 1,000 100% 100%



 

 

Company’s type of organization: Corporation

 

Company’s jurisdiction of organization: Delaware

 

Company’s Legal Name: Pacific Ethanol, Inc.

 

Company’s Federal Taxpayer Identification Number: 41-2170618

 

Company’s organizational identification number: 3877538

 

Company’s chief executive office or principal place of business: 400 Capital
Mall, Suite 2060, Sacramento, CA 95814.

 

 

 

 

 

 

 

 



   

 

 

SCHEDULE II

 

TO SECURITY AGREEMENT

 

 

 

Holder Principal Amount Percentage of Total Notes                  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





   

 

 

EXHIBIT 1

 

TO SECURITY AGREEMENT

 

[FORM OF]
SECURITY AGREEMENT JOINDER

 

Reference is hereby made to that certain Security Agreement, dated as of
December [__], 2016 (the “Security Agreement”) by and among Pacific Ethanol,
Inc., a Delaware corporation (the “Company”), each Holder (as defined therein)
(each, a “Secured Party” and collectively, the “Secured Parties”) and Cortland
Capital Market Services LLC, as collateral agent for itself and the Secured
Parties (in such capacity, together with its successors and permitted assigns in
such capacity, the “Agent”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Security Agreement.

 

The undersigned hereby agrees to be added as a party to the Security Agreement
as a “Secured Party”. The undersigned hereby unconditionally and irrevocably
expressly assumes, confirms and agrees to perform and observe as a Secured Party
each of the covenants, agreements, terms, conditions, obligations, duties,
promises and liabilities applicable to a “Secured Party” under the Security
Agreement (including, without limitation, those set forth in Section 17(f) of
the Security Agreement) as if it were an original signatory thereto.

 

The undersigned hereby agrees to promptly execute and deliver any and all
further documents and take such further action as the Agent may reasonably
require to effect the purpose of this Security Agreement Joinder.

 

This Security Agreement Joinder shall be governed by and construed in accordance
with the laws of the State of New York.

 

IN WITNESS WHEREOF, the undersigned Secured Party has caused this Security
Agreement Joinder to be executed by its officers or representatives as of
___________________, 20____.

[___________________________________]

 

By:____________________________________
Name: ________________________________
Title: ________________________________

 

 

 

Address of Secured Party:
___________________________________________________________

 

Email Address of Secured Party:
_______________________________________________________

 

Facsimile Number of Secured Party:
____________________________________________________



 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



   

